 

Real Estate Appraisal Report on 257 parcels: 195 parcels including No. 64,
Dataoping Section, Zaoqiao Township, Miaoli County etc and 63 parcels including
Laotianliao Section, Touwu Township, etc

 

Entrusting Party: Lv-lin Enterprise Management Consulting Co., Ltd

 

Appraising Institution: Zhanmao Real Estate Appraisers Firm

 

Pricing date: April 15, 2013

 

 

 

 

Summary of Real Estate Appraisal Report

 

1.Report No.: 13ZMT04076

 

2.Entrusting Party: Lv-lin Enterprise Management Consulting Co., Ltd.

 

3.Basic information of appraised object:

 

3.1Basic information:

 

3.1.1. Contents

 

(1)Land description: a total of 257 parcels: 195 parcels including following
parcel numbers
of Dataoping Section, ZaoqiaoTownship, Miaoli County: 64,
65,66,67,67-1,68,68-1,69,70,71,
72,73,74,75,76,77,78,79,80,81-1,81-2,81-3,81-4,81-5,82,83,83-1,83-2,86,86-1,86-3,87,87-1,
88,90,529,530,531,532,533,534,536,537,538,539,540,541,542,580,580-1,581,582,583,628,
628-1,628-2,628-3,628-4,628-5,628-6,646,646-3,647-1,647-3,647-4,647-5,647-6,647-7,
647-8,647-11,647-12,647-13,647-14,647-16,647-17,647-18,647-19,647-20,647-21,648,655,
655-1,655-2,655-3,655-4,655-5,655-6,655-7,655-8,655-9,655-10,655-11,655-12,656,657,
658,659,660,661,661-1,661-2,661-3,661-4,662,663,664,665,666,666-1,667,668,
668-1,668-2,668-3,669,670,671,672,673,674,675,676,677,678,679,680,680-1,680-2,680-3,
680-4,680-5,681,682,683,684,684-1,685,686,687,687-1,687-2,688,689,690,691,693,
694,695,695-1,696,697,698-1,699,699-1,699-2,699-3,699-4,699-5,699-6,699-7,699-8,699-9,
699-10,699-11,699-12,699-13,699-14,699-15,699-16,699-17,699-18,699-19,699-20,
699-21,699-22,699-23,699-24,699-25,699-26,699-27,699-28,699-30,700,701,702,703,703-1,
706,706-1,706-2,706-9, 706-17,706-18 and 711; and 63 parcels including following
parcel
numbers of Laotianliao Section, Touwu Township:
19,21,22,23,24,411,414-2,414-3,415,421,
421-1,422,423,424,425,426,429,432-1,432-2,432-3,432-4,432-5,432-6,432-7,432-9,432-11,
432-12,432-13,432-14,432-16,432-26,432-29,432-31,432-32,432-33,432-34,432-36,
432-37,438,439,440,441,442,442-1,442-2,443,443-1,444,444-1,444-8,444-14,444-32,
444-49,448-1,449,430,431,432-8,432-15,432-27,432-28 and 449-1

 

(2)Land area: 2,142,470.2447 m2 (about 648,097.2493 Ping)

 

 2Zhanmao Real Estate Appraisers Firm

 

 

(3)Zoning: type-C building land, agricultural & pasture land, forestry land,
water conservation land, transportation land and unclassified land of hillside
conservation zone

  

         Land area  Land use zone  Section  Parcel number  (m2)   (Ping)  Type-C
building land  Dataoping Section, Zaoqiao Township  64, 68, 70, 71, 81-3, 81-4,
82,
539, 647-7, 666, 669, 669-5, 702   4,988.8889    1,509.1389  of hillside
conservation zone  Laotianliao Section, Touwu Township  415   165.0000  
 49.9125 

 

 

 

 

 

 

 

Agricultural & pasture land of hillside conservation zone

  Dataoping Section, Zaoqiao Township  65,67,67-1,68-1,69,72,73,74,75,76,
77,78,80,81-1,81-2,81-5,83,83-1,86,
86-1,86-3,87,87-1,88,90,529,530,
531,532,533,534,536,537,538,540,
541,542,580,580-1,581,582,583,
628,628-1,628-2,628-4,646,646-3,
647-3,647-4,647-5,647-6,647-8,
647-11,647-13,647-14,647-19,
647-21,648,655,655-1,655-2,655-3,
655-4,655-5,655-6,655-8,655-10,
655-12,656,657,658,659,660,661,
661-3,662,663,664,665,666-1,
667,668-3,670,671,672,673,674,
675,676,677,678,679,680,680-1,
680-2,680-3,680-4,680-5,681,682,
683,684,684-1,685,686,687,687-1,
687-2,688,689,690,691,693,694,
695-1,696,697,699,699-2,699-3,
699-4,699-15,699-16,699-17,
699-20,699-21,699-23,699-24,
699-25,699-26,701,703,703-1,
706-1,711   541,309.3558    163,746.0804     Laotianliao Section, Touwu
Township  21,22,23,24,411,421,421-1,422,
423,424,425,429,432-1,432-2,432-3,
432-4,432-5,432-6,432-7,432-9,432-13,
432-26,438,439,440,441,442,442-1,
442-2,443,443-1,444-14,444-49,430,
431,432-8,432-15,432-27,432-28,449-1   273,589.0000    82.760.6725 

 

 3Zhanmao Real Estate Appraisers Firm

 

 

         Land area  Land use zone  Section  Parcel number  (m2)   (Ping) 
Forestry land of  Dataoping Section, Zaoqiao Township 
79,628-3,628-5,628-6,647-1,647-12,688-1,
688-2,699-1,699-6,699-7,699-8,699-9,
699-10,699-11,699-12,699-13,699-14,
699-18,699-19,699-22,699-27,699-29,
699-30,700,706,706-2,706-9,706-18   1,073,385.0000    324,698.9625  hillside
conservation zone  Laotianliao Section, Touwu Township 
19,432-11,432-12,432-14,432-16,432-29,
432-31,432-32,432-33,432-34,432-36,
432-37,444,444-1,444-8,444-32,448-1,449   166,231.0000    50,284.8775  Water
conservation  Dataoping Section, Zaoqiao Township  83-2,661-1,661-2,661-4 
 1,818.0000    549.9450  land of hillside conservation zone  Laotianliao
Section, Touwu Township  414-2,414-3,426   563.0000    170.3075  Transportation
land of hillside conservation zone  Dataoping Section, Zaoqiao Township 
647-16,647-17,647-18,647-20,655-7,655-9,
655-11,698-1,699-28,706-17   2,083.0000    630.1075  Unclassified land of
hillside conservation zone  Dataoping Section, Zaoqiao Township  79,706 
 25,687.0000    7,770.3175  (Blank)  Laotianliao Section, Touwu Township 
19,432-29,432-31,432-32,432-33,432-36,
432-37,444-1,444-8,444-32,448-1,449   52,651.0000    15,926.9275  Total       
 2,142,470.2447    648,097.2493 

 

 4Zhanmao Real Estate Appraisers Firm

 

 

2.Property right analysis:

 

(1)land owner: property rights of the appraised objects-257 parcels including
175 parcels at No. 64, Dataoping Section, Zaoqiao Township, etc and 63 parcels
at No. 19, Laotianliao Section, Touwu Township, etc-independently or separately
owned by nine proprietors including Royal Golf Country Club, etc are registered
clearly and definitely as listed in the following table and the attached “Land
Appraisal Sheet”.

 



Land         Land area   Total land
area   Area ratio  owner  Section  Parcel number  (m2)   (Ping)   (Ping)   (%) 
Shizhu  Dataoping Section, Zaoqiao Township  86-1,86-3,90,698-1,699-6,
699-7,699-8,699-9,
699-10,699-11,699-18,699-27   35,251.0000    10,663.4275    11,833.3463  
 1.8259% Wang  Laotianliao Section, Touwu Township 
414-2,414-3,421-1,426,432-12   3,867.5000    1,169.9188            Langsheng
Lin  Dataoping Section, Zaoqiao Township  65,67,68-1,69,72,73,74,75,
76,77,78,79,80,81-1,81-2,
81-5,83,83-1,86,87,87-1,88,
529,530,531,532,533,534,
536,537,538,540,541,542,
580,580-1,581,582,583,
628-1,628-2,628-4,646,
646-3,647-3,647-4,647-5,
647-6,647-8,647-11,647-13,
647-14,647-19,647-21,648,
655,655-1,655-2,655-3,
655-4,655-5,655-8,655-10,
655-12,656,657,658,659,
660,661,661-3,662,663,
666-1,668-3,670,671,672,
673,674,675,676,677,678,
679,680,680-1,680-2,680-3,
680-4,680-5,681,682,
683,684,684-1,685,686,
687,687-1,687-2,688,
689,691,693,694,695,
695-1,696,697,699,699-1,
699-2,699-3,699-4,699-12,
699-13,699-19,699-21,699-23,
699-24,700,701,703,703-1,711   453,294.8637    137,121.6965    196,445.5765  
 30.3111%    Laotianliao Section, Touwu Township  19,21,22,23,24,411,421,
422,423,424,425,429,432-1,
432-2,432-3,432-4,432-5,
432-6,432-7,432-13,432-26,
432-29,438,439,440,441,
442,442-1,442-2,443,443-1,
444-14,444-49,448-1,449-1   196,112.0000    59,323.8800           



 

 5Zhanmao Real Estate Appraisers Firm

 

 





Land        Land area   Total land
area   Area ratio  owner  Section  Parcel number  (m2)   (Ping)   (Ping)   (%) 
Wencheng   Dataoping Section, Zaoqiao Township  655-6,699-16,699-17,699-20,
699-25,699-26   34,505.0000    10,437.7625    33,236.2800    5.1283% Lan 
Laotianliao Section, Touwu Township  430,431,432-8,432-15,432-27,
432-28   75,367.0000    22,798.5175            Royal Golf Country   Dataoping
Section, Zaoqiao Township  64,66,67-1,68,70,71,81-3,
81-4,82,83-2,539,628,
628-3,628-5,628-6,647-1,
647-7,647-12,647-18,
647-20,655-7,655-9,655-11,
661-1,661-2,661-4,664,
665,666,667,668,668-1,
668-2,669,690,669-5,699-22,
699-28,699-29,699-30,702,
706,706-1,706-2,706-9,
706-17,706-18   1,124,934.8889    340,292.8039    388,928.4514    60.0108% Club 
Laotianliao Section, Touwu Township  432-16,432-31,432-34,
432-36,432-37,444,444-1,
444-8,444-32,449   160,779.0000    48,635.6475            Xuelao Fan  Dataoping
Section, Zaoqiao Township  656   92.0000    27.8300    27.8300    0.0043%





  

 6Zhanmao Real Estate Appraisers Firm

 

 

Land        Land area   Total land
area   Area ratio  owner  Section  Parcel number  (m2)   (Ping)   (Ping)   (%) 
Shancheng Chen  Laotianliao Section, Touwu Township  414-2,414-3   59.5000  
 17.9987    17.9987    0.0028% Cuiluan   Dataoping Section, Zaoqiao Township 
647-16,647-17,699-14   1,078.0000    326.0950    6,284.7400    0.9697% Chen 
Laotianliao Section, Touwu Township  415,432-14,432-32,
432-33   19,698.0000    5,958.6450            Yuncai Huang  Dataoping Section,
Zaoqiao Township  711   90.7143    27.4411    27.4411    0.0042% Yunbao Huang 
Dataoping Section, Zaoqiao Township  81-5   24.7778    7.4953    7.4953  
 0.0012% Shuhui Chou  Laotianliao Section, Touwu Township  432-11 
 37,316.0000    11,288.0900    11,288.0900    1.7417% Total       
 2,142,470.2447    648,097.2493    648,097.2493    100.0000%

 

 7Zhanmao Real Estate Appraisers Firm

 

 

(2)Analysis of other rights:

 

No.  Right
 type  Sequence  Object  Date   Right value
(NTD)   Obligee  Debtor  Obligor 1  Mortgage  1  Lands at Dataoping Section,
Zaoqiao Township, Miaoli County: 64,65,66, etc   78/03/24    700,000,000  
Taiwan Business Bank  Fangming Luo, Mingtung Lai, Chaowen Huang,Chinteng Lee,
Chingjen Liou, Langsheng Lin  Fangming Luo, Mingtung Lai, Chaowen Huang,Chinteng
Lee, Chingjen Liou, Langsheng Lin 2  Mortgage  1  Lands at Dataoping Section,
Zaoqiao Township, Miaoli County: 83, etc   82/07/15    4,700,000   Chengyu Lien 
Cuiluan Chen  Cuiluan Chen 3  Mortgage  1  Lands at Dataoping Section, Zaoqiao
Township, Miaoli County:432-28 etc   81/06/11    36,000,000   Cosmos Bank
Taiwan  Shunlang Lan  Shunlang Lan 4  Mortgage  1  Lands at Dataoping Section,
Zaoqiao Township, Miaoli County: 656-7, etc   83/02/17    10,000,000   Mingjer
Huang  Shunlang Lan  Shunlang Lan 5  Mortgage  1  Lands at Laotianliao Section,
Touwu Township, Miaoli County: 430, etc   83/02/16    3,100,000   Mingjer Huang 
Shunlang Lan  Shunlang Lan 6  Mortgage  1  Lands at Laotianliao Section, Touwu
Township, Miaoli County: 19 etc   78/03/24    200,000,000   Taiwan Business
Bank  Fangming Luo, Mingtung Lai, Chingjen Liou, Langsheng Lin  Fangming Luo,
Mingtung Lai, Chingjen Liou, Langsheng Lin 7  Mortgage  2  Lands at Dataoping
Section, Zaoqiao Township, Miaoli County: 65, 67, etc   82/07/15    98,400,000  
Chengyu Lien  Langsheng Lin  Langsheng Lin 8  Mortgage  2  Lands at Dataoping
Section, Zaoqiao Township, Miaoli County: 64, 66 etc   79/06/06    396,000,000  
Taiwan Business Bank  Royal Golf Country Club  Royal Golf Country Club 9 
Mortgage  2  Lands at Laotianliao Section, Touwu Township, Miaoli County:
432-15, etc   101/07/27    9,500,000   Shusui Ho  Shunlang Lan  Kengmeng Lin 10 
Mortgage  2  Lands at Laotianliao Section, Touwu Township, Miaoli County:
432-16, etc   79/06/04    114,000,000   Taiwan Business Bank  Royal Golf Country
Club  Royal Golf Country Club 11  Mortgage  2  Lands at Laotianliao Section,
Touwu Township, Miaoli County: 19, etc   82/07/13    49,000,000   Chengyu Lien 
Langsheng Lin  Langsheng Lin

 

 8Zhanmao Real Estate Appraisers Firm

 

 

No.  Right type  Sequence  Object  Date  Right value
(NTD)   Obligee  Debtor  Obligor 12  Mortage  2  Lands at Laotianliao Section,
Touwu Township, Miaoli County: 415, etc  82/07/06   4,900,000   Chengyu Lien 
Cuiluan Chen  Cuiluan Chen 13  Mortage  3  Lands at Dataoping Section, Zaoqiao
Township, Miaoli County: 64, 66 etc  82/07/14   303,000,000   Chengyu Lien 
Royal Golf Country Club  Royal Golf Country Club 14  Mortage  3  Lands at
Laotianliao Section, Touwu Township, Miaoli County: 432-16, etc  79/06/04 
 40,000,000   Chengyu Lien  Royal Golf Country Club  Royal Golf Country Club 15 
Surface rights     Lands at Dataoping Section, Zaoqiao Township, Miaoli County:
64, 66 etc  82/07/14       Chengyu Lien     Royal Golf Country Club 16  Surface
rights     Lands at Dataoping Section, Zaoqiao Township, Miaoli County: 65, 67
etc  82/07/15       Chengyu Lien     Langsheng Lin 17  Surface rights     Lands
at Dataoping Section, Zaoqiao Township, Miaoli County: 82, etc  82/07/15      
Chengyu Lien     Cuiluan Chen 18  Surface rights     Lands at Laotianliao
Section, Touwu Township, Miaoli County: 432-16, etc  82/07/06       Chengyu
Lien     Royal Golf Country Club 19  Surface rights     Lands at Laotianliao
Section, Touwu Township, Miaoli County: 415, etc  82/07/06       Chengyu Lien 
   Royal Golf Country Club

 





 9Zhanmao Real Estate Appraisers Firm

 





 

(3) Registered events e.g. forenotice or court sequestration:

 

1:

No. 655-6, 699-16,699-17,699-20,699-25 and 699-26 of Dataoping Section

(Limited registration items) provisional seizure at 11:00 on April 13, 1994
under No. 3412 document of Zhunan Land Office; creditor: Cosmos Bank Taiwan;
seizure by No. 13375 document of Hsinchu District Court of No. 231 execution
file in 1994; debtor: Shun-lang Lan; scope of limitation: all (transfer was
conducted as per No. 151770 document issued by Zhunan Land Office on December
15, 2000)

 

2:

Dataoping Section: No.
628-3,628-5,628-6,647-1,647-7,647-7,647-12,647-18,647-20,655-7,655-9,699-5,699-22,699-28,699-29,699-30,702,706,706-1,706-2,706-9,706-17,706-18;
Laotianliao Section: No.
432-16,432-31,432-34,432-36,432-37,444-1,444-8,444-32,449 (limited registration
items); provisional seizure registered at 11:00 on November 16, 1993 under No.
10828 document of Zhunan Land Office; creditor: Taiwan Cooperative Bank; seizure
by No. 5835 document of Hsinchu District Court of No. 603 execution file in
1993; debtor: Royal Golf Country Club; scope of limitation: all (limited
registration items); injunction by No. 11227 document of Zhunan Land Office at
9:00 on November 25, 1996; creditor: Taipei Revenue Service, Xinyi Branch;
Taipei Revenue Service ; No. 299 secret document of Taipei Revenue Service,
Xinyi Branch issued on November 8, 1996; taxpayer: Royal Golf Country Club;
scope of limitation: all.

 

3:

No. 64, 66, 67-1, 68, 70, 71, 81-3, 81-4,539 and 628 of Dataoping Section

(Limited registration items) provisional seizure at 16:00 on April 1, 1994 under
No. 3075 document of Zhunan Land Office; creditor: Cosmos Bank Taiwan; seizure
by No. 13376 document of Hsinchu District Court of No. 231 execution file in
1994; debtor: Royal Golf Country Club; scope of limitation: all (limited
registration items); injunction by No. 11227 document of Zhunan Land Office at
9:00 on November 25, 1996; creditor: Taipei Revenue Service, Xinyi Branch;
Taipei Revenue Service ; No. 299 secret document of Taipei Revenue Service,
Xinyi Branch issued on November 8, 1996; taxpayer: Royal Golf Country Club;
scope of limitation: all.

 

 10Zhanmao Real Estate Appraisers Firm

 

 

4:

Dataoping Section: No.
65,67,68-1,69,72,74,75,76,77,78,79,80,,81-1,81-2,81-5,83,83-1,83-2,86,87,87-1,88,529,530,531,532,533,534,536,537,538,540,541,542,580,580-1,581,582,583,628-1,628-2,628-4,646,646-3,647-3,647-4,647-5,647-6,647-8,647-13,647-14,647-16,647-17,647-19,647-21,648,655,655-1,655-2,655-3,655-4,655-5,655-8,655-10,655-12,656,685,686,687,687-1,687-2,688,689,691,693,694,695,695-1,696,697,699,699-1,699-2,699-3,699-4,699-12,699-13,699-15,699-19,699-21,699-23,699-24,700,701,703,703-1
and 711; Laotianliao Section: No.
19,21,22,23,24,411,415,421,422,423,424,425,429,432-1,432-2,432-3,432-4,432-5,432-6,432-7,432-9,432-26,432-29,432-32,432-33,438,439,441,442,442-1,442-2,443,444-14,444-49,448-1;
(Limited registration items) No. 107260 Assets Document issued on November 2,
2010; seizure as per No. 17855 document issued by Taiwan Miaoli District Court
on November 2, 2010; creditor: Taiwan Business Bank; debtor: Langsheng Lin;
scope of limitation: all; registered on November 2, 2010

 

5:

No. 699-14 of Dataoping Section (limited registration items) registered and
seized at 10:20 on March 8, 1995 and filed as No. 2668 document of Zhunan Land
Office; creditor: Taiwan Cooperative Bank; seizure by No.9988 document of
Hsinchu District Court of No. 71 execution file in 1995; debtor: Cuiluan Chen;
scope of limitation: all

 

6:

No. 430,431,432-8,432-27 and 432-28 of Laotianliao Section (limited registration
items); No. 4888 document issued by Miaoli Land Office on April 30, 1994;
seizure and registration as per No. 231 document of Hsuichu District Court in
1994; creditor: Cosmos Bank, Taiwan; debtor: Shunlang Lan; scope of limitation:
all (transfer was performed as per No. 138940 Assets Document issued on November
28, 2000)

 

 11Zhanmao Real Estate Appraisers Firm

 

 

7:

No. 432-16,432-31,432-32,432-36,432-37,444,444-1,444-8,444-32 and 449 of
Laotianliao Section (limited registration items); filed as No. 11880 Assets
Document of Zhunan Land Office on February 2, 2000; injunction was performed as
per No. 8990035100 document of Taipei Revenue Service, Xinyi Branch; creditor:
Taipei Revenue Service, Xinyi Branch; taxpayer: Royal Golf Country Club; scope
of limitation: all ; registered on February 2, 2000

 

8:

Parcel number 444 of Laotianliao Section (limited registration items); filed as
No. 45600 Assets Document of Miaoli Land Office on June 29, 2009; injunction and
registration were performed as per No. 0980203281 document issued by Xinyi
Office of National Taxation Bureau of Taipei, Ministry of Finance on June 29,
2009; taxpayer: Royal Golf Country Club; scope of limitation: 169/18080;
registered on June 29, 2009 (correction was made as per No. 45840 Assets
Document issued by Miaoli Land Office on June 30, 2009)

 

9:

Parcel number 432-14 of Laotianliao Section (limited registration items); filed
as No. 239 Document of Miaoli Land Office on March 8, 1995; seizure and
registration as per No. 671 execution document of Hsinchu District Court in
1995; creditor: Taiwan Cooperative Bank; debtor: Cuiluan Chen; scope of
limitation: all; registered at 13:55 on March 8, 1995

 

10:

Parcel number 432-15 of Laotianliao Section (limited registration items); filed
as No. 92810 Assets Document of Miaoli Land Office on November 2, 2010; seizure
and registration as per No. 17855 document issued by Taiwan Miaoli District
Court on November 2, 2010; creditor: Taiwan Business Bank; debtor: Wencheng Lan;
scope of limitation: 12225/29059; registered on November 2, 2010 (limited
registration items); filed as No. 8280 Assets Document of Miaoli Land Office on
January 30, 2013; seizure and registration as per No. 1968 document issued by
Taiwan Miaoli District Court on January 30, 2013; creditor: Shusui Ho; debtor:
Wencheng Lan; scope of limitation: 116834/29059; registered on January 30, 2013

 

 12Zhanmao Real Estate Appraisers Firm

 

 

3.2 Contents of appraisal

 

Total price of the appraise land: NT$ 5,614,493,998

 

4. Preconditions of appraisal:

4.1 Purpose of appraisal: provide a reference for bargain. Value indicated in
this report is only a reference for this purpose and not for other uses. This
price based on principles of equity and equalization provides a reference of
value of the appraised object on pricing day.

4.2 Type of price: normal price.

 

 

4.3 Pricing date: April 15, 2013

4.4 Reconnaissance date: April 1, 2013

4.5Appraisal condition: investigate overall use and disposition of the 257
appraised parcels and estimate the price as per contents of “Imperial Garden
Villa Resort” development plan provided by the entrusting party.

 

5. Conclusion of appraisal value

Appraiser of this Firm makes a professional analysis of property right, general
factors, regional factors and respective factors of the appraised object,
current situation of real estate market, and most effective use of the appraised
object, and then final price is determined as below.

 



 13Zhanmao Real Estate Appraisers Firm

 

 

Wencheng Lan  Dataoping Section, Zaoqiao Township  655-6, 699-16, 699-17,
699-20, 699-25, 699-26   34,505.0000    10,437.7625    33,236.2800  
 287,927,305     Laotianliao Section, Touwu Township  430, 431, 432-8, 432-15,
432-27, 432-28   75,367.0000    22,798.5175                                   
    Royal Golf Country Club  Dataoping Section, Zaoqiao Township  64, 66, 67-1,
68, 70, 71, 81-3, 81-4, 82, 83-2, 539, 628, 628-3, 628-5, 628-6, 647-1, 647-7,
647-12, 647-18, 647-20, 655-7, 655-9, 655-11, 661-1, 661-2, 661-4, 664, 665,
666, 667, 668, 668-1, 668-2, 669, 690, 669-5, 699-22, 699-28, 699-29, 699-30,
702, 706, 706-1, 706-2, 706-9, 706-17, 706-18   1,124,934.8889    340,292.8039  
 388,928.4514    3,369,303,694     Laotianliao Section, Touwu Township  432-16,
432-31, 432-34, 432-36, 432-37, 444, 444-1, 444-8, 444-32, 449   160,779.0000  
 48,635.6475                                        Xuelao Fan  Dataoping
Section, Zaoqiao Township  656   92.0000    27.8300    27.8300    241,092       
                      Shancheng Chen  Laotianliao Section, Touwu Township 
414-2, 414-3   59.5000    17.9987    17.9987    155,924  Cuiluan Chen  Dataoping
Section, Zaoqiao Township  647-16, 647-17, 699-14   1,078.0000    326.0950  
 6,284.7400    54,444,970     Laotianliao Section, Touwu Township  415, 432-14,
432-32, 432-33   19,698.0000    5,958.6450                                   
    Yuncai Huang  Dataoping Section, Zaoqiao Township  711   90.7143  
 27.4411    27.4411    237,723                              Yunbao Huang 
Dataoping Section, Zaoqiao Township  81-5   24.7778    7.4953    7.4953  
 64,932                              Shuhui Chou  Laotianliao Section, Touwu
Township  432-11   37,316.0000    11,288.0900    11,288.0900    97,789,203 
Total   2,142,470.2447    648,097.2493    648,097.2493    5,614,493,998 

 

Total value of the land: NT$5,614,493,998

 

 14Zhanmao Real Estate Appraisers Firm

 

 

Above result only provides a reference for the value of appraised object under
purpose of appraisal. People who use this report for other purposes should
carefully read Statement, Restrictive Condition, Basics Explanation and
Appraisal Condition indicated in this report so as to avoid a misuse of the
appraisal result.

 

6. Current use of the appraised object

 

The appraised object-a total of 257 parcels constituted by 195 parcels including
No. 64 of Dataoping Section, Zaoqiao Township, etc and 63 parcels including No.
19 of Laotianliao Section, Touwu Township, etc-is now used as “Royal Golf
Country Club”.

 

Real estate appraiser               (signature or seal)

 

Real estate appraiser’s Certificate No.: (95) No. 000013

 

Kaohsiung Real Estate Appraisers Association membership certificate No.: (102)
No. 063

 

 15Zhanmao Real Estate Appraisers Firm

 

 



1. Preface

 

1.1 Statement

 

(1)We, as an impartial third party, complete this objective appraisal.

 

(2)We just have pure business relation with the entrusting party and the
appraised units.

 

(3)This Firm and appraisers of this Firm only have pure business relation with
the entrusting party, real estate owner or both sides of the transaction; there
is no affair about stakeholder or substantial stakeholder stipulated in SFAS
No.6.

 

(4)Contents of this report include no fictive or hidden matters.

 

(5)All of the analyses, opinions and conclusions shown in this report are based
on presumptions and restrictive conditions which have been explained in this
report; these analyses, opinions and conclusions are personal neutral and
professional comments.

 

(6)The appraised object is of no current or expected benefit to us; we have no
interest relationship with or prejudice against interested parties of the
appraised object.

 

(7)Reward received by us is a due pay based on professional work rather than
improper compete price; there is no intended distortion of reasonable appraisal
result.

 

1.2 Basic declarations:

 

This appraisal report is completed under following basic presumptions:

 

(1)Unless otherwise stated, ownership of the appraised object is considered as
normal and marketable.

 

(2)Unless otherwise stated, the appraisal conclusion is drawn without
consideration of mortgage or other rights of real estate.

 



 16Zhanmao Real Estate Appraisers Firm

 

 

(3)Authenticity and reliability of information provided by others and quoted in
this report are proved through appraiser’s careful verification.

 

(4)Lands and their superficial structures of the appraised object are regarded
as normal situation in this report; no hidden or undiscovered condition affects
value of the real estate.

 

(5)Unless otherwise stated, the appraised real estates all conform to
stipulations of laws and regulations on environmental protection and are not
restricted by any event.

 

(6)Unless otherwise stated, possible or impossible risk factors of the appraised
object are not within appraiser’s reconnaissance scope. Real estate appraisers
neither have knowledge ability of knowing internal components and potential
hazards of real estate nor own qualification of testing these substances.
Existence of materials such as asbestos, urea and amine/formaldehyde foam
insulation and other potential hazardous materials may influence value of the
real estate. Presumption of this appraisal report is that the appraised object
doesn’t have these materials, which will cause decrease in value. The appraisal
report is not responsible for these situations and professional or engineering
knowledge used for discovering these situations. If necessary, the report user
must employ expert of this field to conduct analysis.

 

1.3 Restrictive conditions of using this appraisal report

 

General restrictive conditions of using this appraisal report are as the
following:

 

 17Zhanmao Real Estate Appraisers Firm

 

 

(1)Result of this report is only used as a reference under the purpose of urban
renewal rights transformation appraisal. Change in appraisal purpose may alter
the appraisal value. Therefore, this report can not be used as a reference for
other appraisal purposes.

 

(2)Result of this appraisal report is formed under the appraising conditions
provided by the executor. The entrusting party or report user should know
appraisal conditions explained in this report so as to avoid a misuse of
appraisal value indicated in this report.

 

(3)Result of this appraisal report provides a reference for rights
transformation value on the pricing date. When pricing date changes, the
appraisal result may change.

 

(4)Values allocated from total value to the land and land improvements in this
report are only applied to items mentioned in this report; the allocated values
can not be used in any other appraisal.

 

(5)Holders of this report or its copy have no right to publish this appraisal
report.

 

(6)All of or a part of contents of this report (especially conclusion of the
appraisal, appraiser’s status, the firm where the appraiser works) should not be
made public through advertisements, public relations, news, sales or other
communication media without appraiser’s written approval.

 

(7)Evaluation result of this report is only applied to appraisal of the whole
real estate. Unless otherwise stated, any division of the whole appraised real
estate value by rights ratio or other manners will make appraisal result of this
report invalid.

 

(8)Forecast, predictions or business result estimations shown in this report are
based on current market conditions, expected short-term demand and supply
factors as well as continuous and stable economical foundation. Therefore, these
predictions will change along with different conditions in the future.

 



 18Zhanmao Real Estate Appraisers Firm

 

  



2.Basics explanation

 

2.1Entrusting party: Lv-lin Enterprise Management Consulting Co., Ltd

 

2.2Basic information of the appraised object:

 

1.Contents of the appraised object

 

(1)Land description: a total of 257 parcels: 195 parcels including following
parcel
numbers of Dataoping Section, ZaoqiaoTownship, Miaoli County: 64, 65,66,
67,67-1,68,68-1,69,70,71,72,73,74,75,76,77,78,79,80,81-1,81-2,81-3,81-4,
81-5,82,83,83-1,83-2,86,86-1,86-3,87,87-1,88,90,529,530,531,532,533,534,
536,537,538,539,540,541,542,580,580-1,581,582,583,628,628-1,628-2,
628-3,628-4,628-5,628-6,646,646-3,647-1,647-3,647-4,647-5,647-6,647-7,
647-8,647-11,647-12,647-13,647-14,647-16,647-17,647-18,647-19,647-20,
647-21,648,655,655-1,655-2,655-3,655-4,655-5,655-6,655-7,655-8,655-9,
655-10,655-11,655-12,656,657,658,659,660,661,661-1,661-2,661-3,661-4,662,
663,664,665,666,666-1,667,668,668-1,668-2,668-3,669,670,671,672,673,674,
675,676,677,678,679,680,680-1,680-2,680-3,680-4,680-5,681,682,683,684,
684-1,685,686,687,687-1,687-2,688,689,690,691,693,694,695,695-1,696,697,
698-1,699,699-1,699-2,699-3,699-4,699-5,699-6,699-7,699-8,699-9,699-10,
699-11,699-12,699-13,699-14,699-15,699-16,699-17,699-18,699-19,699-20,
699-21,699-22,699-23,699-24,699-25,699-26,699-27,699-28,699-30,700,701,
702,703,703-1,706,706-1,706-2,706-9,706-17,706-18 and 711; and, following
parcel numbers of Laotianliao Section, Touwu Township:19,21,22,23,24,411,
414-2,414-3,415,421,421-1,422,423,424,425,426,429,432-1,432-2,432-3,
432-4,432-5,432-6,432-7,432-9,432-11,432-12,432-13,432-14,432-16,432-26,
432-29,432-31,432-32,432-33,432-34,432-36,432-37,438,439,440,441,442,
442-1,442-2,443,443-1,444,444-1,444-8,444-14,444-32,444-49,448-1,449,
430,431,432-8,432-15,432-27,432-28 and 449-1

 



 19Zhanmao Real Estate Appraisers Firm

 

 

(2)Land area: 2,142,470.2447 m2 (about 648,097.2493 Ping)

 

(3)Zoning: type-C building land, agricultural & pasture land, forestry land,
water conservation land, transportation land and unclassified land of hillside
conservation zones.

  

 20Zhanmao Real Estate Appraisers Firm

 

 

         Land area  Land use zone  Section  Parcel number  (m2)   (Ping)  Type-C
building land of hillside conservation zone  

Dataoping Section, Zaoqiao Township

  64, 68, 70, 71, 81-3, 81-4, 82, 539, 647-7, 666, 669, 669-5, 702 
 4,988.8889    1,509.1389    Laotianliao Section, Touwu Township  415 
 165.0000    49.9125  Agricultural & pasture land of hillside conservation zone 
Dataoping Section, Zaoqiao Township  65,67,67-1,68-1,69,72,73,74,75,76,77,78,80,
81-1,81-2,81-5,83,83-1,86,86-1,86-3,87,
87-1,88,90,529,530,531,532,533,534,536,
537,538,540,541,542,580,580-1,581,582,
583,628,628-1,628-2,628-4,646,646-3,
647-3,647-4,647-5,647-6,647-8,647-11,
647-13,647-14,647-19,647-21,648,655,
655-1,655-2,655-3,655-4,655-5,655-6,
655-8,655-10,655-12,656,657,658,659,660,
661,661-3,662,663,664,665,666-1,667,
668-3,670,671,672,673,674,675,676,677,
678,679,680,680-1,680-2,680-3,680-4,
680-5,681,682,683,684,684-1,685,686,
687,687-1,687-2,688,689,690,691,693,
694,695-1,696,697,699,699-2,699-3,699-4,
699-15,699-16,699-17,699-20,699-21,
699-23,699-24,699-25,699-26,701,703,
703-1,706-1,711   541,309.3558    163,746.0804     Laotianliao Section, Touwu
Township  21,22,23,24,411,421,421-1,422,423,424,
425,429,432-1,432-2,432-3,432-4,432-5,
432-6,432-7,432-9,432-13,432-26,438,439,
440,441,442,442-1,442-2,443,443-1,444-14,
444-49,430,431,432-8,432-15,432-27,
432-28,449-1  273,589.0000    82.760.6725  Forestry land of hillside
conservation zone  Dataoping Section, Zaoqiao Township 
79,628-3,628-5,628-6,647-1,647-12,688-1,
688-2,699-1,699-6,699-7,699-8,699-9,
699-10,699-11,699-12,699-13,699-14,
699-18,699-19,699-22,699-27,699-29,
699-30,700,706,706-2,706-9,706-18   1,073,385.0000    324,698.9625 

  

 21Zhanmao Real Estate Appraisers Firm

 

 

         Land area  Land use zone  Section  Parcel number  (m2)   (Ping)    
Laotianliao Section, Touwu Township  19,432-11,432-12,432-14,432-16,432-29,
432-31,432-32,432-33,432-34,432-36,
432-37,444,444-1,444-8,444-32,448-1,449   166,231.0000    50,284.8775  Water
conservation land of hillside conservation zone  Dataoping Section, Zaoqiao
Township  83-2,661-1,661-2,661-4   1,818.0000    549.9450     Laotianliao
Section, Touwu Township  414-2,414-3,426   563.0000    170.3075  Transportation
land of hillside conservation zone  Dataoping Section, Zaoqiao Township 
647-16,647-17,647-18,647-20,655-7,655-9,
655-11,698-1,699-28,706-17   2,083.0000    630.1075  Unclassified land of
hillside conservation zone  Dataoping Section, Zaoqiao Township  79,706 
 25,687.0000    7,770.3175  (Blank)  Laotianliao Section, Touwu Township 
19,432-29,432-31,432-32,432-33,432-36,
432-37,444-1,444-8,444-32,448-1,449   52,651.0000    15,926.9275  Total       
 2,142,470.2447    648,097.2493 

  

 22Zhanmao Real Estate Appraisers Firm

 

 

2.Property right analysis:

 

(1)land owner: property rights of the appraised objects-257 parcels including
175 parcels at No. 64, Dataoping Section, Zaoqiao Township, etc and 63 parcels
at No. 19, Laotianliao Section, Touwu Township, etc-independently or separately
owned by nine proprietors including Royal Golf Country Club, etc are registered
clearly and definitely as listed in the following table and the attached “Land
Appraisal Sheet”..

 

Land        Land area   Total land
area   Area ratio  owner  Section  Parcel number  (m2)   (Ping)   (Ping)   (%) 
Shizhu Wang  Dataoping Section, Zaoqiao Township 
86-1,86-3,90,698-1,699-6,699-7,699-8,
699-9,699-10,699-11,699-18,699-27   35,251.0000    10,663.4275    11,833.3463  
 1.8259%    Laotianliao Section, Touwu Township  414-2,414-3,421-1,426,432-12 
 3,867.5000    1,169.9188            Langsheng Lin  Dataoping Section, Zaoqiao
Township  65,67,68-1,69,72,73,74,75,76,77,78,
79,80,81-1,81-2,81-5,83,83-1,86,
87,87-1,88,529,530,531,532,533,
534,536,537,538,540,541,542,
580,580-1,581,582,583,628-1,
628-2,628-4,646,646-3,647-3,
647-4,647-5,647-6,647-8,647-11,
647-13,647-14,647-19,647-21,
648,655,655-1,655-2,655-3,655-4,655-5,
655-8,655-10,655-12,656,657,658,
659,660,661,661-3,662,663,666-1,
668-3,670,671,672,673,674,675,676,
677,678,679,680,680-1,680-2,680-3,
680-4,680-5,681,682,683,684,684-1,
685,686,687,687-1,687-2,688,689,691,
693,694,695,695-1,696,697,699,
699-1,699-2,699-3,699-4,699-12,
699-13,699-19,699-21,699-23,
699-24,700,701,703,703-1,711   453,294.8637    137,121.6965    196,445.5765  
 30.3111%

 

 23Zhanmao Real Estate Appraisers Firm

 

 

Land        Land area   Total land
area   Area ratio  owner  Section  Parcel number  (m2)   (Ping)   (Ping)   (%) 
   Laotianliao Section, Touwu Township  19,21,22,23,24,411,421,422,423,
424,425,429,432-1,432-2,432-3,
432-4,432-5,432-6,432-7,432-13,
432-26,432-29,438,439,440,441,
442,442-1,442-2,443,443-1,
444-14,444-49,448-1,449-1   196,112.0000    59,323.8800            Wencheng Lan 
Dataoping Section, Zaoqiao Township  655-6,699-16,699-17,699-20,
699-25,699-26   34,505.0000    10,437.7625    33,236.2800    5.1283%   
Laotianliao Section, Touwu Township  430,431,432-8,432-15,432-27,
432-28   75,367.0000    22,798.5175            Royal Golf Country Club 
Dataoping Section, Zaoqiao Township  64,66,67-1,68,70,71,81-3,81-4,
82,83-2,539,628,628-3,628-5,
628-6,647-1,647-7,647-12,
647-18,647-20,655-7,655-9,
655-11,661-1,661-2,661-4,
664,665,666,667,668,668-1,
668-2,669,690,669-5,699-22,
699-28,699-29,699-30,702,
706,706-1,706-2,706-9,
706-17,706-18   1,124,934.8889    340,292.8039    388,928.4514    60.0108%   
Laotianliao Section, Touwu Township  432-16,432-31,432-34,
432-36,432-37,444,444-1,
444-8,
444-32,449   160,779.0000    48,635.6475            Xuelao Fan  Dataoping
Section, Zaoqiao Township  656   92.0000    27.8300    27.8300    0.0043%
Shancheng Chen  Laotianliao Section, Touwu Township  414-2,414-3   59.5000  
 17.9987    17.9987    0.0028% Cuiluan Chen  Dataoping Section, Zaoqiao
Township  647-16,647-17,699-14   1,078.0000    326.0950    6,284.7400    0.9697%
   Laotianliao Section, Touwu Township  415,432-14,432-32,432-33   19,698.0000  
 5,958.6450            Yuncai Huang  Dataoping Section, Zaoqiao Township  711 
 90.7143    27.4411    27.4411    0.0042%

  

 24Zhanmao Real Estate Appraisers Firm

 

 

Land        Land area   Total land
area   Area ratio  owner  Section  Parcel number  (m2)   (Ping)   (Ping)   (%) 
Yunbao Huang  Dataoping Section, Zaoqiao Township  81-5   24.7778    7.4953  
 7.4953    0.0012% Shuhui Chou  Laotianliao Section, Touwu Township  432-11 
 37,316.0000    11,288.0900    11,288.0900    1.7417% Total       
 2,142,470.2447    648,097.2493    648,097.2493    100.0000%

  

 25Zhanmao Real Estate Appraisers Firm

 

 

(2) Analysis of other rights:

 

No.   Right
type   Sequence   Object    Date   Right value
(NTD)   Obligee   Debtor   Obligor 1   Mortgage   1   Lands at Dataoping
Section, Zaoqiao Township, Miaoli County: 64,65,66, etc   78/03/24   700,000,000
  Taiwan Business Bank   Fangming Luo, Mingtung Lai, Chaowen Huang,Chinteng Lee,
Chingjen Liou, Langsheng Lin   Fangming Luo, Mingtung Lai, Chaowen
Huang,Chinteng Lee, Chingjen Liou, Langsheng Lin 2   Mortgage   1   Lands at
Dataoping Section, Zaoqiao Township, Miaoli County: 83, etc   82/07/15  
4,700,000   Chengyu Lien   Cuiluan Chen   Cuiluan Chen 3   Mortgage   1   Lands
at Dataoping Section, Zaoqiao Township, Miaoli County:432-28 etc   81/06/11  
36,000,000   Cosmos Bank Taiwan   Shunlang Lan   Shunlang Lan 4   Mortgage   1  
Lands at Dataoping Section, Zaoqiao Township, Miaoli County: 656-7, etc  
83/02/17   10,000,000   Mingjer Huang   Shunlang Lan   Shunlang Lan 5   Mortgage
  1   Lands at Laotianliao Section, Touwu Township, Miaoli County: 430, etc  
83/02/16   3,100,000   Mingjer Huang   Shunlang Lan   Shunlang Lan 6   Mortgage
  1   Lands at Laotianliao Section, Touwu Township, Miaoli County: 19 etc  
78/03/24   200,000,000   Taiwan Business Bank   Fangming Luo, Mingtung Lai,
Chingjen Liou, Langsheng Lin   Fangming Luo, Mingtung Lai, Chingjen Liou,
Langsheng Lin 7   Mortgage   2   Lands at Dataoping Section, Zaoqiao Township,
Miaoli County: 65, 67, etc   82/07/15   98,400,000   Chengyu Lien   Langsheng
Lin   Langsheng Lin 8   Mortgage   2   Lands at Dataoping Section, Zaoqiao
Township, Miaoli County: 64, 66 etc   79/06/06   396,000,000   Taiwan Business
Bank   Royal Golf Country Club   Royal Golf Country Club 9   Mortgage   2  
Lands at Laotianliao Section, Touwu Township, Miaoli County: 432-15, etc  
101/07/27   9,500,000   Shusui Ho   Shunlang Lan   Kengmeng Lin 10   Mortgage  
2   Lands at Laotianliao Section, Touwu Township, Miaoli County: 432-16, etc  
79/06/04   114,000,000   Taiwan Business Bank   Royal Golf Country Club   Royal
Golf Country Club 11   Mortgage   2   Lands at Laotianliao Section, Touwu
Township, Miaoli County: 19, etc   82/07/13   49,000,000   Chengyu Lien  
Langsheng Lin   Langsheng Lin

  



 26Zhanmao Real Estate Appraisers Firm

 

  



No.   Right type   Sequence   Object   Date  

Right value

(NTD)

  Obligee   Debtor   Obligor                                   12   Mortage   2
  Lands at Laotianliao Section,
Touwu Township, Miaoli
County: 415, etc   82/07/06   4,900,000   Chengyu Lien   Cuiluan Chen   Cuiluan
Chen 13   Mortage   3   Lands at Dataoping Section,
Zaoqiao Township, Miaoli
County: 64, 66 etc   82/07/14   303,000,000   Chengyu Lien   Royal Golf Country
Club   Royal Golf Country Club 14   Mortage   3   Lands at Laotianliao Section,
Touwu Township, Miaoli
County: 432-16, etc   79/06/04   40,000,000   Chengyu Lien   Royal Golf Country
Club   Royal Golf Country Club 15   Surface rights       Lands at Dataoping
Section,
Zaoqiao Township, Miaoli
County: 64, 66 etc   82/07/14       Chengyu Lien       Royal Golf Country Club
16   Surface rights       Lands at Dataoping Section,
Zaoqiao Township, Miaoli
County: 65, 67 etc   82/07/15       Chengyu Lien       Langsheng Lin 17  
Surface rights       Lands at Dataoping Section,
Zaoqiao Township, Miaoli
County: 82, etc   82/07/15       Chengyu Lien       Cuiluan Chen 18   Surface
rights       Lands at Laotianliao Section,
Touwu Township, Miaoli
County: 432-16, etc   82/07/06       Chengyu Lien       Royal Golf Country Club
19   Surface rights       Lands at Laotianliao Section,
Touwu Township, Miaoli
County: 415, etc   82/07/06       Chengyu Lien       Royal Golf Country Club



  

 

 

 27Zhanmao Real Estate Appraisers Firm

 

 

(3)Registered events e.g. forenotice or court sequestration:

 

1:

No. 655-6, 699-16,699-17,699-20,699-25 and 699-26 of Dataoping Section

(Limited registration items) provisional seizure at 11:00 on April 13, 1994
under No. 3412 document of Zhunan Land Office; creditor: Cosmos Bank Taiwan;
seizure by No. 13375 document of Hsinchu District Court of No. 231 execution
file in 1994; debtor: Shun-lang Lan; scope of limitation: all (transfer was
conducted as per No. 151770 document issued by Zhunan Land Office on December
15, 2000)

 

2:

Dataoping Section: No.
628-3,628-5,628-6,647-1,647-7,647-7,647-12,647-18,647-20,655-7,655-9,699-5,699-22,699-28,699-29,699-30,702,706,706-1,706-2,706-9,706-17,706-18;
Laotianliao Section: No.
432-16,432-31,432-34,432-36,432-37,444-1,444-8,444-32,449 (limited registration
items); provisional seizure registered at 11:00 on November 16, 1993 under No.
10828 document of Zhunan Land Office; creditor: Taiwan Cooperative Bank; seizure
by No. 5835 document of Hsinchu District Court of No. 603 execution file in
1993; debtor: Royal Golf Country Club; scope of limitation: all (limited
registration items); injunction by No. 11227 document of Zhunan Land Office at
9:00 on November 25, 1996; creditor: Taipei Revenue Service, Xinyi Branch;
Taipei Revenue Service ; No. 299 secret document of Taipei Revenue Service,
Xinyi Branch issued on November 8, 1996; taxpayer: Royal Golf Country Club;
scope of limitation: all.

 

3:

No. 64, 66, 67-1, 68, 70, 71, 81-3, 81-4,539 and 628 of Dataoping Section

(Limited registration items) provisional seizure at 16:00 on April 1, 1994 under
No. 3075 document of Zhunan Land Office; creditor: Cosmos Bank Taiwan; seizure
by No. 13376 document of Hsinchu District Court of No. 231 execution file in
1994; debtor: Royal Golf Country Club; scope of limitation: all (limited
registration items); injunction by No. 11227 document of Zhunan Land Office at
9:00 on November 25, 1996; creditor: Taipei Revenue Service, Xinyi Branch;
Taipei Revenue Service ; No. 299 secret document of Taipei Revenue Service,
Xinyi Branch issued on November 8, 1996; taxpayer: Royal Golf Country Club;
scope of limitation: all.

  

 28Zhanmao Real Estate Appraisers Firm

 

 

4:

Dataoping Section: No.
65,67,68-1,69,72,74,75,76,77,78,79,80,,81-1,81-2,81-5,83,83-1,83-2,86,87,87-1,88,529,530,531,532,533,534,536,537,538,540,541,542,580,580-1,581,582,583,628-1,628-2,628-4,646,646-3,647-3,647-4,647-5,647-6,647-8,647-13,647-14,647-16,647-17,647-19,647-21,648,655,655-1,655-2,655-3,655-4,655-5,655-8,655-10,655-12,656,685,686,687,687-1,687-2,688,689,691,693,694,695,695-1,696,697,699,699-1,699-2,699-3,699-4,699-12,699-13,699-15,699-19,699-21,699-23,699-24,700,701,703,703-1
and 711; Laotianliao Section: No.
19,21,22,23,24,411,415,421,422,423,424,425,429,432-1,432-2,432-3,432-4,432-5,432-6,432-7,432-9,432-26,432-29,432-32,432-33,438,439,441,442,442-1,442-2,443,444-14,444-49,448-1;
(Limited registration items) No. 107260 Assets Document issued on November 2,
2010; seizure as per No. 17855 document issued by Taiwan Miaoli District Court
on November 2, 2010; creditor: Taiwan Business Bank; debtor: Langsheng Lin;
scope of limitation: all; registered on November 2, 2010

 

5:

No. 699-14 of Dataoping Section (limited registration items) registered and
seized at 10:20 on March 8, 1995 and filed as No. 2668 document of Zhunan Land
Office; creditor: Taiwan Cooperative Bank; seizure by No.9988 document of
Hsinchu District Court of No. 71 execution file in 1995; debtor: Cuiluan Chen;
scope of limitation: all

 

6:

No. 430,431,432-8,432-27 and 432-28 of Laotianliao Section (limited registration
items); No. 4888 document issued by Miaoli Land Office on April 30, 1994;
seizure and registration as per No. 231 document of Hsuichu District Court in
1994; creditor: Cosmos Bank, Taiwan; debtor: Shunlang Lan; scope of limitation:
all (transfer was performed as per No. 138940 Assets Document issued on November
28, 2000)

 

7:

No. 432-16,432-31,432-32,432-36,432-37,444,444-1,444-8,444-32 and 449 of
Laotianliao Section (limited registration items); filed as No. 11880 Assets
Document of Zhunan Land Office on February 2, 2000; injunction was performed as
per No. 8990035100 document of Taipei Revenue Service, Xinyi Branch; creditor:
Taipei Revenue Service, Xinyi Branch; taxpayer: Royal Golf Country Club; scope
of limitation: all ; registered on February 2, 2000

  

 29Zhanmao Real Estate Appraisers Firm

 

  

8: 

Parcel number 444 of Laotianliao Section (limited registration items); filed as
No. 45600 Assets Document of Miaoli Land Office on June 29, 2009; injunction and
registration were performed as per No. 0980203281 document issued by Xinyi
Office of National Taxation Bureau of Taipei, Ministry of Finance on June 29,
2009; taxpayer: Royal Golf Country Club; scope of limitation: 169/18080;
registered on June 29, 2009 (correction was made as per No. 45840 Assets
Document issued by Miaoli Land Office on June 30, 2009)

 

9:

Parcel number 432-14 of Laotianliao Section (limited registration items); filed
as No. 239 Document of Miaoli Land Office on March 8, 1995; seizure and
registration as per No. 671 execution document of Hsinchu District Court in
1995; creditor: Taiwan Cooperative Bank; debtor: Cuiluan Chen; scope of
limitation: all; registered at 13:55 on March 8, 1995

 

10:

Parcel number 432-15 of Laotianliao Section (limited registration items); filed
as No. 92810 Assets Document of Miaoli Land Office on November 2, 2010; seizure
and registration as per No. 17855 document issued by Taiwan Miaoli District
Court on November 2, 2010; creditor: Taiwan Business Bank; debtor: Wencheng Lan;
scope of limitation: 12225/29059; registered on November 2, 2010 (limited
registration items); filed as No. 8280 Assets Document of Miaoli Land Office on
January 30, 2013; seizure and registration as per No. 1968 document issued by
Taiwan Miaoli District Court on January 30, 2013; creditor: Shusui Ho; debtor:
Wencheng Lan; scope of limitation: 116834/29059; registered on January 30, 2013.

  

 30Zhanmao Real Estate Appraisers Firm

 

 

2.3 Purpose of appraisal

 

This appraisal provides a reference for bargain. Value indicated in this report
is only a reference for this purpose and not for other uses. This price based on
principles of equity and equalization provides a reference of value of the
appraised object on pricing day.

 

2.4 Type of price: normal price.

 

2.5 Pricing date: April 15, 2013.

 

2.6 Reconnaissance date: April 1, 2013.

 

2.7 Condition of appraisal: investigate overall use and disposition of the 257
appraised parcels and estimate the price as per contents of development plan
“Imperial Garden Villa Resort” provided by the entrusting party.

 

2.8 Current use of the appraised object:

 

The appraised object-a total of 257 parcels constituted by 195 parcels including
No. 64 of Dataoping Section, Zaoqiao Township, etc and 63 parcels including No.
19 of Laotianliao Section, Touwu Township, etc-is now used as “Royal Golf
Country Club”.

 

2.9 Conclusion of appraisal value

 

Appraiser of this Firm makes a professional analysis of property right, general
factors, regional factors and respective factors of the appraised object,
current situation of real estate market, and most effective use of the appraised
object, and then final price is determined as below.

  

 31Zhanmao Real Estate Appraisers Firm

 

 

Wencheng Lan  Dataoping Section,
Zaoqiao Township  655-6, 699-16, 699-17,
699-20, 699-25,
699-26   34,505.0000    10,437.7625    33,236.2800    287,927,305    
Laotianliao Section,
Touwu Township  430, 431, 432-8,
432-15, 432-27,
432-28   75,367.0000    22,798.5175                                        Royal
Golf Country Club  Dataoping Section,
Zaoqiao Township  64, 66, 67-1, 68, 70,
71, 81-3, 81-4, 82,
83-2, 539, 628, 628-3,
628-5, 628-6, 647-1,
647-7, 647-12, 647-18,
647-20, 655-7, 655-9,
655-11, 661-1, 661-2,
661-4, 664, 665, 666,
667, 668, 668-1, 668-2,
669, 690, 669-5,
699-22, 699-28,
699-29, 699-30, 702,
706, 706-1, 706-2,
706-9, 706-17, 706-18   1,124,934.8889    340,292.8039    388,928.4514  
 3,369,303,694     Laotianliao Section,
Touwu Township  432-16, 432-31,
432-34, 432-36,
432-37, 444, 444-1,
444-8, 444-32, 449   160,779.0000    48,635.6475                              
         Xuelao Fan  Dataoping Section,
Zaoqiao Township  656   92.0000    27.8300    27.8300    241,092               
              Shancheng Chen  Laotianliao Section,
Touwu Township  414-2, 414-3   59.5000    17.9987    17.9987    155,924       
                      Cuiluan Chen  Dataoping Section,
Zaoqiao Township  647-16, 647-17, 699-14   1,078.0000    326.0950  
 6,284.7400    54,444,970     Laotianliao Section,
Touwu Township  415, 432-14, 432-32, 432-33   19,698.0000    5,958.6450       
                                Yuncai Huang  Dataoping Section,
Zaoqiao Township  711   90.7143    27.4411    27.4411    237,723               
              Yunbao Huang  Dataoping Section,
Zaoqiao Township  81-5   24.7778    7.4953    7.4953    64,932               
              Shuhui Chou  Laotianliao Section,
Touwu Township  432-11   37,316.0000    11,288.0900    11,288.0900  
 97,789,203  Total   2,142,470.2447    648,097.2493    648,097.2493  
 5,614,493,998 

 

Total value of the land: NT$5,614,493,998

 

Above result only provides a reference for the value of appraised object under
purpose of appraisal. People who use this report for other purposes should
carefully read Statement, Restrictive Condition, Basics Explanation and
Appraisal Condition indicated in this report so as to avoid a misuse of the
appraisal result.

  

 32Zhanmao Real Estate Appraisers Firm

 

 

2.10 Explanation of appraisal data resources:

 

(1) This report is based on cadastre transcripts approved and issued by Miaoli
Land Office of Miaoli County on March 12, 2013, etc.

 

(2) Pricing date of this report is April 15, 2013. Property right, statutory use
control or other control items and relevant laws which are related with the
appraised object are all subject to this pricing date.

 

(3) Respective conditions and regional environmental contents of the real estate
are all obtained through personal onsite reconnaissance at the appraised object
as well as verified and recorded as per relevant data such as urban plan and
cadastre.

 

(4) Appraisal of real estate price is based on onsite actual investigation into
transaction, profits and cost information at the appraised object, and obtained
through summarizing appraiser’s filed data.

  

 33Zhanmao Real Estate Appraisers Firm

 

 

3. Analysis of main factors of price formation:

 

3.1 Analysis of general factors:

 

(1) Policies:

 

1. Analysis of major policies over the years:

 

In Taiwan, housing market has experienced three business cycles and the most
recent one occurred between 1987 and 1990. At that time, rapid economic growth
in Taiwan caused surplus hot money; due to limited investment channel, capitals
rushed into stock market and house market and thus resulted in a sharp rise in
house price. Finally, along with stock market bubble and influences of the
government’s selective monetary control, housing market began to decline. For
redeeming the ever-decreased willing to buying house, since 1990s, the
government successively put forward many major favorable policies such as
low-interest loan, reducing land value increment tax by half for two years,
permitting foreign and mainland capitals to purchase real estates in Taiwan,
modifying farmland acquirement qualifications, enacting Regulations on Real
Estate Securitization, prolonging the period of halving land value increment tax
in January 2004, and permanent halving of land value increment tax in 2005. Due
to severely backward infrastructure, insufficient economical kinetic energy in
face of globalized competition and financial tsunami happening in the fourth
season of 2008, the government not only actively promotes various economic
revitalization measures, but also loosens laws and significantly improves
cross-straits relationships. For the sake of continuously strengthening national
infrastructure construction and laying a foundation for accelerated economic
growth and enhanced competitive power in Taiwan, “'The Third-Term Plan for
National Development in the New Century” is adopted as the blueprint and
assisted by the government’s various important administration works including
“overall plan for i-Taiwan 12 projects”, “Economic Revitalization Policy-Project
to Expand Investment in Public Works”, “Strategic Plan for National Spatial
Development”, “The Economic Stimulus Act”, “Plan for Stabilizing Current
Prices”, “Promotion of Six Emerging Industries”, “Program for Strengthening
Regional Constructions and Expanding Domestic Demand”, “Program for Expediting
the Implementation of Urban Renewal”, etc. “I-Taiwan 12 projects” is expected to
push forward 12 infrastructure constructions from 2009 to 2016, in hope of
promoting industrial innovative development, increasing domestic investment,
activating Taiwan economy, improving people’s life quality, balancing regional
development, etc. After this plan is implemented, annual average substantial GDP
can be enhanced by 2.95% and 247000 career opportunities can be added each year.

  

 34Zhanmao Real Estate Appraisers Firm

 

 

2. Main shaft of national development policy:

 

(1) Spatial transformation:

 

For strengthening economic system and enhancing life quality, the government
actively promotes “i-Taiwan 12 projects” and strives for balancing regional
development, constructing an environment for industrial innovation, expediting
accumulation of intelligence capital, making new appearances of city and
countryside, carrying out sustainable development, expanding domestic demand,
creating job opportunities, improving investment environment and implementing
national spatial transformation.

 

(2) Industrial reconstruction:

 

In face of intense competition under globalization, Taiwan industries must make
continuous innovation so as to keep competitive advantage. In the following four
years, the government will adhere to three main shafts-industrial innovation,
emerging industry and policy easing, break through bottleneck of industrial
development, create core advantage of the industry as well as lead industrial
transformation and upgrade.

  

 35Zhanmao Real Estate Appraisers Firm

 

 

(3) Global link:

 

Faced with international trend of accelerated development of globalization and
regional integration, the government will positively adjust cross-Strait economy
and trade, strengthen global configuration by industrial cooperation between
both sides, as well as promote participation in global economic and trade
integration to enlarge the space for Taiwan’s international economic and trade
development. It will also execute light-tax and reduced-administration policy
and speed up loosening financial and economic laws, thus to change Taiwan into a
taxation environment with low tax and high international competitiveness as well
as attract the inflow of foreign and Taiwanese businessman’s capitals.

 

(4) Innovative human resources:

 

During the next four years, the government will continue to seek excellent
development of higher education, push forward high-quality technical and
occupational education, narrow gap between city and countryside, implement
life-long education, strengthen function training of key industry and retraining
of unemployed workers, elevate competitive power in job market, increase
investment in research and development, recruit senior-level talents around the
world, intensify exchanges of international top-class technology, promote
cultural heritage and creative development, increase advantages of
multiculturalism, popularize idea of life aesthetics and enhance humanistic
quality.

  

 36Zhanmao Real Estate Appraisers Firm

 

 

(5) Just society:

 

Over the following four years, for constructing a harmonious and rich society,
the government will adhere to the principle of “just society and sustainable
welfare”, encourage young people to get married and have babies, establish
good-quality nurture environment, push forward national health insurance reform,
plan for long-term care and insurance system, reinforce economic safety
insurance system for the elderly, provide assistance to vulnerable families and
strengthen care and guidance for new migrants.

 

(6) Sustainable environment:

 

To reconstruct sustainable environmental value and create a circumstance of
clean production, comfortable life and beautiful ecology, in the next four
years, the government will actively build low-carbon cities, spread low-carbon
transportation, establish resource-recycling society, promote green life, enact
laws and regulations on energy conservation and carbon reduction, encourage
green production and green products, implement clean manufacturing, push forward
national land restoration, expedite river improvement and increase grass and
forest planting, so as to strengthen environmental support system, accumulate
natural capitals and improve environmental quality.

 

(2) Economy:

 

1. International economy:

 

An overview of statistic and trend data about domestic and foreign business
cycles shows that global economic trend gradually becomes stable, investor
confidence recovers and global economy has bottomed out of a recession. Most of
the latest economic outlook reports issued by international economic and trade
organizations and economic forecasting agencies make upward revision of their
prediction of 2010 global economic growth rate. In addition, Asian emerging
countries continue to present a trend of economic expansion. Therefore, it’s
possible to maintain global recovery from the recession.

  

 37Zhanmao Real Estate Appraisers Firm

 

 

2. Domestic economy:

 

Continuous rise of global trade provides an impetus to significant increase in
Taiwanese import and export for eight consecutive months. Total export volume in
June is 22.73 billion dollars, up by 34.1% over the same month of 2009; import
increases by 40.4% to a total value of 21.32 billion dollars; trade surplus
reaches 1.41 billion dollars, reduced by 350 million dollars compared with the
same month of 2009. Gross export value from January till June is 131.98 billion
dollars, up by 49.2% over the same period of 2009; gross import value is 119.88
billion dollars, up by 64.7% over the same period of 2009; trade surplus reaches
12.1 billion dollars, reduced by 3.59 billion dollars (22.9%) compared with the
same period of 2009.

 

In terms of production, foreign trade market is prosperous thanks to recovery of
main economies around the world. Especially, demands on consumptive electronic
products increase rapidly and thus provide an impetus to rise in production.
Under motivation of continuous increase in yields of information, electronic and
mechanical industries, industrial production index of June reaches 125.71, up by
24.33% over the same month of previous year. Manufacturing sector increases by
26.22%; mining & quarrying industry, power & gas supply industry, and water
supply industry increase by 4.55%, 1.20% and 0.13% respectively; constructional
engineering industry reduces by 15.38%. Accumulate growth rate of industrial
production from January till June is 36.96%: manufacturing sector increases by
39.61%, mining & quarrying industry, power & gas supply industry, and water
supply industry increase by 7.59%, 6.77%, and 0.65% respectively, and
constructional engineering industry reduces by 13.48%.

 

With regard to domestic demand, along with gradual recovery of business cycle
and under influence of low cardinal number of the same month of 2009, the
largest commercial (wholesale, retail and catering) sector of service industry
presents a 10.52% increase in turnover of June compared with the same month of
2009. Wholesale, retail and catering industries increase by 11.80%, 7.23% and
6.80% respectively. Gross turnover of wholesale, retail and catering industry
reaches 1 trillion and 155.2 billion NTD in May. Gross turnover of wholesale,
retail and catering industry accumulated from January till June reaches 6
trillion and 581.1 billion NTD, up by 12.65% over the same period of previous
year; wholesale, retail and catering industries increase by 15.45%, 6.35% and
4.05% respectively.

  

 38Zhanmao Real Estate Appraisers Firm

 

 

Speaking of price, as prices of gas, cigarettes, vegetables, oils and aquatic
products in June are relatively higher than the previous year, consumer price
increases by 1.18% compared with the same month of previous year. After
deducting fresh vegetables & fruits, aquatic products and energy, core price of
June shows a 0.63% growth compared with the same month of 2009. Accumulated
consumer price between January and June is 1.19% higher than the same period of
previous year; commodity price increases by 2.73%, service price declines by
0.02% and core price presents a rise of 0.17%. On the other hand, due to gradual
recovery of business cycle, enterprises’ demands on human resources increase.
However, under the influence of fresh graduates’ job hunting, unemployment rate
of June is 0.02% higher than previous month and 0.78% lower than the same month
of previous year. After seasonal adjustment, unemployment rate is 5.16%. Average
unemployment rate from January till June is 5.47%, reduced by 0.26% compared
with the same period of preceding year. Although the business cycle continues to
recover, labor market still faces severe challenge and trend of changes in
unemployment rate should be observed continuously.

 

Regarding financial market, Taiwan stock index goes up thanks to lido of
financial reports of domestic enterprises and support from effects of ECFA
policy. However, market is the afraid that Euro debt crisis will expand and
impact international stock market; moreover, there’s an assumption that Mainland
China’s economic growth will decline in the latter half of the year. Therefore,
Taiwan stock index is not able to push back but get into a predicament of
correction and fall by 0.60%. Average daily TAPI is 16.01% lower than May and
the stock market presents a situation of mild volatility. With regard to
exchange rate and interest rate, the market predicts that Federal Reserve will
still maintain influence of low interest rate, US Dollar Carry Trade will
gradually form, and US dollar will weaken. However, European sovereign debt
crisis impacts financial market and capitals rush into low-risk assets such as
US dollar. Under effects of external factors of financial market and adjustment
of Central Bank, mean exchange rate between NT dollar and US dollar is 32.307 in
June, reduced by 0.345 compared with 31.962 of May. In June, overnight rate is
0.179% at the beginning and 0.192% at the end; the maximum is 0.192% and the
minimum is 0.178%; weighted average interest rate of June is 0.183%, higher than
0.174% of previous month.

  

 39Zhanmao Real Estate Appraisers Firm

 

 

3. Outlook:

 

The business cycle has gradually recovered and markets of various countries also
tend to be stable. According to the latest production and trade data published
by major governments and research institutions, American business cycle has
begun to march toward recovery. Regarding three biggest economies of Europe,
positive economic growth has happened in Germany and France; financial swamp of
euro-area governments encumbers economic recovery and growth, but related data
indicate an improvement compared with previous season. Along with improved
international tendency, Japanese economy also recovers from the crisis. Relevant
economic growth rates of three biggest economies all return to positive values.
In addition, emerging countries of Asia still maintain the trend of expansion.
Therefore, it’s possible to keep driving force for recovery of global business
cycle.

 

(3) Development of real estate market

 

In recent years, house price has been increasing and thus exceeds not only
common people’s acceptability but also basic value of house. Survey by Research,
Development and Evaluation Commission, Executive Yuan shows that exorbitant
house price of metropolitan district occupies the first place of “top ten
popular discontents”. As constantly-increasing house price may cause
bubblization, related financial and economic units of the government have begun
to pay attention to and guard against this problem, and thus lower the
temperature of real estate market. The government plans to implement reverse
annuity mortgage policy, which is expected to promote people’s willing to owning
house and have somewhat positive effect on the market. Parking space volume
award will be gradually abolished in the next six years, because this may
enhance builder’s building cost and exert negative influence on market. Sine May
2010, for real estates sales, main structure (internal area), ancillary
structure (balcony, etc) and public accommodation will be definitely divided and
separately priced, and such measure’s effect on market is not clear now.
Moreover, in terms of commercial real estate, under impetus of topics such as
MOU and ECFA, cross-strait economic and trade development will be more rapid,
commercial real estate transaction will begin to be active, and office rent will
stop dropping in the future.

  

 40Zhanmao Real Estate Appraisers Firm

 

 

In terms of prospect of real estate market, main lido messages include
continuous recovery of economy, increase in money supply, MOU signed by the both
sides of Strait, continued low interest rate, enhanced CCI and 10% land value
increment tax for one house. Primary unfavorable news include high unemployment
rate, discontinuation of favorable housing loan, higher luxurious house tax,
tightening loan for luxurious house and non-self-use house, stopping selling
state-owned land at selected area of Taipei city, mainland capitals’ investment
in real estate project not up to expectation, significant increase in total area
of builders’ products, etc. Generally, along with continuous economic recovery,
abundant market capitals and expectation of future cross-strait economic & trade
development, current real estate market presents a trend of rise in both price
and quantity. However, builders’ launching products actively results in a large
increase in market supply. In addition, the government takes various measures to
suppress the rise in house price such as enhancing taxation of non-self-use real
estates, stopping selling state-owned land at selected area, financial
restraint, etc. Therefore, it’s expected that risk of real estate market
business and investment will increase in the short term. However, in the mediums
or long term, stable growth of real estate market is still possible with
assistance from the government’s supporting mechanisms.

 

 41Zhanmao Real Estate Appraisers Firm

 

 

2. Analysis of regional factors:

 

(1)Description of the region:

 

The appraised object is located at “Royal Golf Country Club” on the boundary of
Zaoqiao Township and Touwu Township. In the west, it is about 700m, 1.2km, 1.3km
and 3.8km away from Yutengping Ecological Education Farm, Mingde Reservoir,
Mingde Reservoir Yacht Wharf and Mingde Elementary School respectively.
Provincial Highway No. 13 is about 3.8km away from its west side. In the
northwest, it is about 3.8, 3.9 and 4.0 km away from central Dasi Village,
Jinshuei Elementary School and Dasi Junior High School. In the north, it is
about 2.0km away from Daping Elementary School. In the northeast, it is about
2.3km away from Dahe Elementary School. Its southeastern side is located on the
boundary of southeastern corner of Zaoqiao Township and Touwu Township, about
1.8, 1.9, 2.1 and 2.3km away from Baishou Police Station, Zhihu Leisure Farm,
Maling Site and Yongsing Elementary school respectively.

 

(2) Utilization of lands and buildings at neighboring areas:

 

Regional environmental lands are mostly planned as agricultural & pasture land,
type-C building land and forestry land of hillside conservation zone. Most of
the lands are not exploited and used yet. Lands of this region follow the road
and natural topography, and gradually develop from level terrain into mountain
district. Common sections extend in small-scale belt shape. Within hilly lands,
scattered farm houses and large-scale tourist attractions produce sharp
contrast. Natural land use ratio is still low. Most sections keep their original
landforms and conform to the basic principle of nature conservation & use.
Buildings within this region are mostly traditional townhouses. Out of
commercial area, small-area farm houses are distributed sporadically. Most of
these buildings are more than 20 years old.

  

 42Zhanmao Real Estate Appraisers Firm

 

 

(3) Public accommodations of neighboring areas:

 

Within 1000-meter radius of the appraised object, public accommodations are
deficient. Except elementary schools, institutions such as culture & education,
hospital, retail service, post office, gas station and agricultural association
are mainly situated around Mingde Reservoir, which is about 3.4km west of the
appraised object.

 

(4) Transportations of neighboring areas:

 

1. Road planning:

 

Roads of this region present vein-like distribution. Except Provincial Highway
No.3 and No.13, roads within this area are mostly industrial roads below 6
meters. Provincial Highway No.13, County Highway No. 126 and Township Road No.13
are major roads used for local transportation and communication.

  

 43Zhanmao Real Estate Appraisers Firm

 

 

2. Access roads:

 

Access roads, with Provincial Highway No.13 and County Highway No. 126 as main
shaft, string neighboring cities and townships together including Shitan, Touwu,
Miaoli, Sanwan, etc. Connective transportation is convenient.

 

3. Public transportation system:

 

The appraised object is located at suburb. Common people all use their own
vehicles. Public transportation system is not so convenient.

 

(5) Future development trend of neighboring areas:

 

Under the prospect of the whole county-“a city of culture & welfare and a county
of technological & tourism industry” (i.e. nice mountain, nice water and nice
life), and along with cooperation of livelihood (industrial) and living
environment (facilities), life circle at northern Miaoli regards developing “an
industrial & commercial area for habitation & technology” as the regional
prospect. Zaoqiao Township integrates features of resources inside and outside
the life circle; with current “Professional Husbandry Park of Northern Taiwan”
as the basis, it combines with future development of Yu Da University and
Lianhua Technical College, becomes positioned as higher education university
city, establishes facilities related with culture, welfare and life, and
constructs prospect for future life of Zaoqiao Township. In the future, Yu Da
University and its surrounding lands will be planned as college town and
integrated with service facilities relevant to culture, welfare and life.
Present streets will be built as image business district; quality of
central-area circumstance will be improved by means of environmental integration
and construction. Hilly region of southern Zaoqiao Township, which is suitable
for animal husbandry, plans a prospect of developing a leisure agriculture and
dairy park.

  

 44Zhanmao Real Estate Appraisers Firm

 

 

3. Analysis of respective factors:

 

3.1 Respective factors of land:

 



1. Respective conditions of land (overall description of whole appraisal range)
:

 

(1) Land area: 2,142,470.2447 m2 (about 648,097.2493 Ping)

(2) Border the eight-meter-width County Highway No. 126 in the southwest

(3) Irregular landform

(4) Overall terrain falls progressively from northeast to southwest

 

2. Legal use control of the land and other control measures

 

(1)All of the 257 appraised parcels are located outside of urban planning and
classified as hillside conservation zone of non-urban land. Their types include
type-C building land, agricultural & pasture land, forestry land, water
conservation land, transportation land and unclassified land. As per Clause 15
of “Regulations for the Enforcement of the Regional Planning Law”, type-C
building land is used for buildings at forest zone, hillside conservation zone,
scenic zone and agricultural zone within hilly land. Permitted building coverage
ratio is 40% and permitted plot ratio is 120%. Agricultural & pasture land is
used for agricultural and animal-husbandry production and related facilities.
Forestry land is used for forest culture and necessary facilities. Water
conservation land is used for water conservancy and relevant facilities.
Transportation land is used for railway, highway, MRT, harbor, air transport,
meteorology, postal services, telecommunications and their facilities. According
to Clause 7 of “Non-urban Land Use Control Regulations”, before land use type is
determined, lands of forest zone, hillside conservation zone and scenic zone
within hilly land are all subject to control over forestry land. For details of
stipulations for permitted usage, etc, please refer to “Non-urban Land Use
Control Regulations”.

  

 45Zhanmao Real Estate Appraisers Firm

 

 

         Land area  Land use zone  Section  Parcel number  (m2)   (Ping)  Type-C
building
land of hillside
conservation zone   Dataoping Section, Zaoqiao Township  64, 68, 70, 71, 81-3,
81-4, 82, 539, 647-7, 666, 669, 669-5, 702   4,988.8889    1,509.1389    
Laotianliao Section, Touwu Township  415   165.0000    49.9125  Agricultural &
pasture land of
hillside
conservation
zone  Dataoping Section,
Zaoqiao Township  65,67,67-1,68-1,69,72,73,74,75,76,77,78,
80,81-1,81-2,81-5,83,83-1,86,86-1,86-3,87,
87-1,88,90,529,530,531,532,533,534,536,
537,538,540,541,542,580,580-1,581,582,583,
628,628-1,628-2,628-4,646,646-3,647-3,
647-4,647-5,647-6,647-8,647-11,647-13,647-14,
647-19,647-21,648,655,655-1,655-2,655-3,655-4,
655-5,655-6,655-8,655-10,655-12,656,657,658,
659,660,661,661-3,662,663,664,665,666-1,667,
668-3,670,671,672,673,674,675,676,677,678,679,
680,680-1,680-2,680-3,680-4,680-5,681,682,683,
684,684-1,685,686,687,687-1,687-2,688,689,690,
691,693,694,695-1,696,697,699,699-2,699-3,
699-4,699-15,699-16,699-17,699-20,699-21,
699-23,699-24,699-25,699-26,701,703,703-1,
706-1,711   541,309.3558    163,746.0804 

  

 46Zhanmao Real Estate Appraisers Firm

 

 



         Land area  Land use zone  Section  Parcel number  (m2)   (Ping)    
Laotianliao Section,
Touwu Township  21,22,23,24,411,421,421-1,422,423,424,425,
429,432-1,432-2,432-3,432-4,432-5,432-6,432-7,
432-9,432-13,432-26,438,439,440,441,442,
442-1,442-2,443,443-1,444-14,444-49,430,431,
432-8,432-15,432-27,432-28,449-1   273,589.0000    82.760.6725  Forestry land of
hillside
conservation zone  Dataoping Section,
Zaoqiao Township  79,628-3,628-5,628-6,647-1,647-12,688-1,
688-2,699-1,699-6,699-7,699-8,699-9,699-10,
699-11,699-12,699-13,699-14,699-18,699-19,
699-22,699-27,699-29,699-30,700,706,706-2,
706-9,706-18   1,073,385.0000    324,698.9625     Laotianliao Section,
Touwu Township  19,432-11,432-12,432-14,432-16,432-29,
432-31,432-32,432-33,432-34,432-36,
432-37,444,444-1,444-8,444-32,448-1,449   166,231.0000    50,284.8775  Water
conservation
land of hillside
conservation zone  Dataoping Section,
Zaoqiao Township  83-2,661-1,661-2,661-4   1,818.0000    549.9450    
Laotianliao Section,
Touwu Township  414-2,414-3,426   563.0000    170.3075  Transportation
land of hillside
conservation zone  Dataoping Section,
Zaoqiao Township  647-16,647-17,647-18,647-20,655-7,
655-9,655-11,698-1,699-28,706-17   2,083.0000    630.1075 



   

 47Zhanmao Real Estate Appraisers Firm

 

 

          Land area  Land use zone  Section  Parcel number   (m2)   (Ping) 
Unclassified
land of hillside
conservation zone  Dataoping Section,
Zaoqiao Township  79,706    25,687.0000    7,770.3175  (Blank)  Laotianliao
Section,
Touwu Township  19,432-29,432-31,432-32,432-33,432-36,
432-37,444-1,444-8,444-32,448-1,449    52,651.0000    15,926.9275  Total  
 2,142,470.2447    648,097.2493 

  

 48Zhanmao Real Estate Appraisers Firm

 

 

(2)As per Clause 5 of “Slope land Conservation and Utilization Act”, slope land
conservation and utilization refers to applying engineering,
agricultural-technology or planting methods in accordance with natural
characteristics so as to prevent disasters such as erosion, collapse, landslip,
earth & rock loss, etc, protect natural ecology & landscape, keep and maintain
water and soil like water resources conservation, as well as realize economical
and effective utilization of resources. For details of stipulations for
permitted usage, etc, please refer to “Slope land Conservation and Utilization
Act”.

 

(3)Items of self-possessed agricultural land and farmhouse construction, e.g.
disposition, alteration, surface rights, etc, are handled as per Clause 18 of
“Agricultural Development Act”:    

A.Farmers who obtain agricultural land after amendment and execution of this Act
on January 4, 2000, have no farmhouse for own use and need to build a farmhouse
can apply for farmhouse construction in the form of village or on self-owned
agricultural land after get approval from municipal or county authorities
concerned, on the premise that there’s no influence on agricultural production
environment and rural development.

  

 49Zhanmao Real Estate Appraisers Firm

 

 

B.Above-described agricultural land is only for agricultural use; farmhouse
built on self-owned agricultural land can only be transferred five years after
the house is constructed; however, transfer due to inheritance or judicial sale
is not subject to this restriction. Farmers who obtain agricultural land before
amendment and execution of this Act on January 4, 2000, have no farmhouse for
own use and need to build a farmhouse can apply for farmhouse construction as
per stipulations of land utilization control and building laws.

 

C.Farmers, who own a land that is collective arable land before amendment and
execution of this Act on January 4, 2000 and becomes sole ownership after this
date, are also subject to above stipulations if they don’t have own farmhouse
and need to build farmhouse.

 

D.Farmhouse builder described in items A and C should be owner of the land where
the farmhouse is erected; farmhouse and the land where it is located should be
transferred or set mortgage together; agricultural land that has been applied
for farmhouse construction can not be applied repeatedly.    

E.Following matters of farmhouse construction described in above items A to D
should be decided by Ministry of the Interior and central governing authorities:
farmer’s qualification, floor area of the highest storey, building coverage
ratio, plot ratio, maximum base building area and height, permissive conditions,
application procedures, construction mode, revocation or abolishment of
permission, and other matters to be followed.

(4)Qualification of applying for constructing farmhouse on self-owned
agricultural land is in accordance with Clause 3 of “Regulations for Building
Farm Houses on Agricultural Land”:

 

As per the first paragraph of Clause 18 of “Agricultural Development Act”,
farmhouse building applicant should be farmer and his/her qualification should
conform to following conditions and be verified by municipal or county
authorities concerned:

 

A.The applicant should be 20 years old at least or less than 20 but married.

  

 50Zhanmao Real Estate Appraisers Firm

 

 

B.The applicant’s domicile place and agricultural land must be at the same
municipality and county (city); moreover, period of land acquisition and
household registration should be two years at least. Applicants who participate
in village farmhouse construction are not subject to this restriction.

 

C.Area of the agricultural land where farmhouse construction is applied should
not be smaller than 0.25 hectare. However, applicants who participate in village
and offshore island farmhouse construction are not restricted by this
stipulation.

 

D.The applicant has no farmhouse for self use.

 

E.The applicant should be owner of the agricultural land, which should be only
used for agricultural purpose and is never applied for farmhouse building
before.

 

(5)Building farmhouse on self-owned agricultural land should be subject to
relevant stipulations in “Implementation of Management Measures for Buildings
outside Urban Planning” as the following:

 



A. Clause 3: at areas outside of Urban Planning, buildings can’t be constructed
on grade 1 to 8 farmlands except a condition that the land owner builds
farmhouse for own use; no building can be erected on “grade 9 to 26 farmlands”
and “lands classified as agricultural-use lands as per land law”, except
self-use farmhouse and buildings for transportation development, school
establishment, factory and other public facilities.

 

B. Clause 4: the first paragraph stipulates as below: the builder who applies
for building self-use farmhouse should have a status of land-holding peasant;
total floor area of the building should not exceed 495 m2, building area should
not exceed 5% of cultivated land area, height of the building should not exceed
three floors and 10.5m, and maximum base building area should not exceed 330 m2.

   

 51Zhanmao Real Estate Appraisers Firm

 

 

C. Clause 6: stipulation of the first paragraph: if the builder applies for
constructing building other than farmhouse on the land outside of the range
indicated in Clause 3 (e.g.: industrial land certificate should be obtained
before building a factory), the building should be designed by
legally-registered architect and construction license should be applied from
county (city) office concerned as per building act.

 

Stipulation of the second paragraph: however, for building with an area below 45
m2 and a height below 3.5m, the builder is free of architect design and can
directly apply for construction license.

 

D. Clause 7: the first paragraph: the builder, who intensively builds more than
two houses on the land outside of the range indicated in Clause 3 or builds a
house with total floor area more than 200 m2, should submit public facilities
and safety device plan while applying for construction license.

 

Second paragraph: above-mentioned public facilities and safety device plan
include road, water, electricity, rainwater, sewage drainage, etc. For
construction on hilly land, water and soil conservation plan should be examined.
No building can be erected on hilly land with a slope above 30%.

 

The third paragraph: building coverage ratio of the building described in the
first paragraph can not exceed 50%.

 

E. Clause 8: when applying for construction on the land outside of urban
planning, if the building base is adjacent to highway, distance between the
building and highway should conform to stipulations of Highway Act and related
regulations. If the building base is adjacent to other road, the building should
be 2m away from boundary line of the road. The building base should be adjacent
to the road or connected with road by access, width of which should be above 2m.
The intensively constructed houses should have complete road system and width of
the road should not be less than 6m.

  

 52Zhanmao Real Estate Appraisers Firm

 

 

(6)If property right of the appraised land is collective, disposition,
alteration, surface rights set, etc, of the land should be handled as per
“clause 34-1 of Land Law” and “main points of executing clause 34-1 of Land
Law”.

 

(7)A part of the appraised object belongs to agricultural land. According to
clause 39-2 of “Land Tax Act”, the land value increment tax should be imposed as
below:

 

A.When agricultural land for agricultural purpose is transferred to a natural
person, this natural person can apply for being exempt from land value increment
tax.

 

B.For the land exempt from value increment tax as described in previous
paragraph, if any of following situations happens, a land value increment tax
should be imposed when the land is transferred: relevant authority finds the
land is not used for agriculture and not reverted to agricultural purpose within
time limit stipulated by the authority or agricultural use has been restored but
no agricultural matter is conducted within the time limit during the land
possessor’s ownership.

 

C.“Land owner’s failure to using the land for agricultural purpose described in
above paragraph” and “land presentation between spouses” should be consolidated.

 

D.If agricultural land for agricultural use is transferred for the first time
after amendment and execution of Land Tax Act on January 6, 2000 or transferred
after obtaining land free of value increment tax as per stipulation of the first
paragraph, total price increase amount will be calculated and land value
increment tax will be levied with “announced current land value during execution
of the Act Amendment” as original land price.

  

 53Zhanmao Real Estate Appraisers Firm

 

 

E.If agricultural land once levied land value increment tax is transferred after
amendment and execution of Land Tax Act on January 6, 2000 and should be imposed
land value increment tax again, total price increase amount will be calculated
and land value increment tax will be levied with “declaratory transfer value
ratified during the last imposition of land value increment tax” as original
land price. Stipulation in D is not applicable.

 

(8)Owners of a part of the appraised lands are registered as seizure and
injunction; as per Clause 141 of “Regulations for Land Registration”, after
seizure, sequestration, provisional seizure or bankruptcy registration according
to the court’s instruction and before deletion of these registrations, the
registration authority should stop new registration related with rights of these
lands.

 

3.Current use of the appraised object:

 

The appraised object-a total of 257 parcels constituted by 195 parcels including
No. 64 of Dataoping Section, Zaoqiao Township, etc and 63 parcels including No.
19 of Laotianliao Section, Touwu Township, etc-is now used as “Royal Golf
Country Club”.

  

 54Zhanmao Real Estate Appraisers Firm

 

  

4. Price appraisal:

 

4.1 Preconditions of price appraisal and types of price:

 

1.Price of this appraisal is normal price. It refers to a reasonable value of
marketable real estate represented by currency amount and unthreateningly formed
between willing buyer and seller through professional knowledge, careful action,
proper marketing and normal transaction condition.

 

2.The 257 parcels are appraised subject to contents of “Imperial Garden Villa
Resort” development plan provided by the entrusting party and stipulations of
related legal use control or other control items and related regulations at the
time of pricing date. Land price on pricing date is evaluated in accordance with
a principle of overall utilization and disposition of the256 appraised parcels.

 

4.2 Selection of appraising method:

 

1.Selection of price appraising method:

 

The present appraisal adopts comparative method, cost method-land development
analysis and income method.

 

2.Comparative method refers to calculating price of the appraised object through
comparing, analyzing and adjusting prices of the comparative objects.

 

3.Cost method-land development analysis: estimate post-development or
post-building total sales amount based on “change in land benefit caused by
development and improvement as per legal land purpose and use intensity”, and
then deduct direct cost, indirect cost, capital interest and profit occurring
during development period, so as to obtain pre-development or pre-building land
price.

 

 55Zhanmao Real Estate Appraisers Firm

 

 

4.Discounted cash flow (DCF): calculate price of profitable real estate after
using a proper discount rate to convert “net income of each period and
period-end value during analysis of future discounted cash flow of appraised
object” into cash. The previous paragraph is applicable to real estate
investment evaluation aimed at investment.

 

5.Operational procedure of this appraisal adopts percentage method to conduct
price discrepancy adjustment as per transaction price of comparative object,
thus to calculate comparative price of real estate.

 

4.3 Processes of appraisal

 

[tpg59.jpg]

 

 56Zhanmao Real Estate Appraisers Firm

 

 

4.4 Land price appraisal:

 



(1) Price appraisal for the appraised lands planned as villa area of Imperial
Garden:

 

1. Analysis of appraised object planned as villa zone lands of Imperial Garden:

 

The appraised lands planned as villa zone of Imperial Garden are respectively
located on the west side (Zone A) and northeastern side (Zone B) of the whole
base within appraisal range. Total development area is 475,800.00 m2 (about
143,929.50 Ping). Villas with three over-ground floors will be established.

 

[tpg60.jpg]

Data resource: entrusting party

 

 57Zhanmao Real Estate Appraisers Firm

 

 

2. Legal foundations

 

As per Clause 3-3 of “Regulations for Building Farm Houses on Agricultural
Land”, area of agricultural land where farm house construction is applied should
not be less than 0.25 hectare. According to Clause 4 of “Implementation of
Management Measures for Buildings outside Urban Planning”, total floor area of
the applied building should not exceed 495 m2, height of the building should not
exceed three floors and 10.5m, and maximum base building area should not exceed
330 m2.

 

3. Calculation of permissible building area:

 

(1) Maximum number of households who can establish self-use farmhouse:

 

As per the stipulation that area of agricultural land where farmhouse
construction is applied should not be less than 2,500m2, in this building
development project, maximum number of households is 190. Computational process
is as below:

 

Maximum number of application households in this building development project

 

=development base ÷ minimum base area

 

=475,800.00÷2,500

 

[tsymbol.jpg]190(households)

 

(2) Maximum floor area of permissible self-use farmhouse:

 

According to related stipulation, total floor area of the applied building
should not exceed 495 m2; permissible maximum floor area of the appraised object
is 94,050.00 m2. Computational process is as below:

 

 58Zhanmao Real Estate Appraisers Firm

 

 

 

Permissible maximum floor area

 

=maximum floor area of each household × number of households

 

=495×190

 

=94,050.00(m2)

 

4. Selection of appraising method:

 

Methods for appraising land price include comparative method and cost
method-land development analysis.

 

5. Price appraising process:

 

(1) Appraising processes of comparative method:

 

a.With respect to price appraising processes of comparative method, this Firm
adopts percentage method to make adjustment and evaluation.

 

b.Percentage method refers to making one-by-one comparison of regional factors
and respective factors that influence differences between appraised object price
and comparative object price, and adjusting price as per percentages of
evaluated differences.

 

c.The appraisal is completed through an objective comparison of various
conditions of appraised object and comparative object.

 

d.Regarding data related with comparative object, this Firm has tried best to
make confirmation with data providers. If there is any insufficiency, it is
because verification is impossible or difficult.

 

e.Comparative analysis and adjustment of appraised lands planned as villa area
of Imperial Garden:

 

 59Zhanmao Real Estate Appraisers Firm

 

 

Compare differences between market cases 1, 2, 3 and the appraised land, make
analysis and computation, and then comparative price of land planned as villa
area of Imperial Garden is calculated as 25,181NTD/Ping (details of comparison
and calculation process are shown in “villa area land price comparison,
adjustment and calculation sheet” )

 

Comparative objectives of land sale examples

 

Comparative objective   Comparative objective
1   Comparative objective
2   Comparative objective
3 Pricing date   2013/02   2012/08   2012/06 Location/mark   No. 296, 1st
subsection, Touwu
Section, Touwu
Township   No. 632, 1st
subsection, Touwu
Section, Touwu
Township   No. 139, Pingan
Section, Zaoqiao
Township, Miaoli
County               Land use zone   Residence zone   Residence zone  

Village zone

Type-B building land

              Building coverage
ratio/ plot ratio   60%/180%   60%/180%   60%/240%               Landform,  
terrain   Rectangle; flatness   Irregular shape;
flatness   Rectangle;  flatness               Adjacent road   Adjacent to road
on
two sides   Adjacent to road on
one side   Adjacent to road on
one side               Adjacent road
width (m)   18,4   4   6               Land area (Ping)   500.94   391.74  
23.95               Price type   Knock-down price   Knock-down price  
Knock-down price               Total price (NTD)   21,000,000   14,100,000  
1,500,000               Unit
price(NTD/Ping)   41,921   35,993   62,630               Remark   —   —   —

 

(2) Appraising process of cost method-land development analysis:

 

This Firm adopts cost method-land development analysis, i.e. estimating
post-development or post-building total sales amount based on “change in land
benefit caused by development and improvement as per legal land purpose and use
intensity of appraised land”, and then deducting direct cost, indirect cost,
capital interest and profit occurring during development period, and finally
obtain land development analysis price of appraised object planned as Imperial
Garden villa area-NTD 30,700/Ping (details of calculation process are listed in
attachment “Land development analysis price calculation sheet”).

 

 60Zhanmao Real Estate Appraisers Firm

 

 

Comparative objectives of land sale examples

 

Comparative objective   Comparative objective
4   Comparative objective
5   Comparative objective
6 Pricing date   2013/01   2013/04   2013/04               Position   No. 20,
Lane 5, Alley 68, Taoyuan County, Dasi Township, Rixin Road   Yangsheng Road,
Yangmei City, Taoyuan County   Chenghu Road, Wusong District, Kaohsiung City    
          Community name   Hongxi Villa   Yangsheng Villa   Dibaohu            
  Land use zone   Hillside conservation zone
Type-C building land   Hillside conservation zone
Type-C building land  

Specified zone of Chengqinghu

Residential area

              Adjacent road   Adjacent to road on one side   Adjacent to road on
one side   Adjacent to road on one side               Adjacent road width (m)  
6   6~8   6               Price type   Knock-down price   For-sale price  
For-sale price               Building area (Ping)   60.24   45~140   160~272    
          Land area (Ping)   110.57   30~180   60~115               Floor   3
overground floors   3 overground floors   5 overground floors   1 underground
floor   1 underground floor   1 underground floor         House age (year)  
17.4   5.4   5.2               Total price (ten thousand NTD)   2,400  
1,250~10,000   3,000~8,800               Unit price (ten thousand NTD/Ping)  
39.84   27~45   27~35               Adjacent golf course   Hongxi golf course  
Within Yangsheng golf course   Kaohsiung golf course

 

For-sale price comparison objectives

Comparative objective   Comparative objective
7   Comparative objective
8   Comparative objective
9 Pricing date   102/04   102/04   102/04               Position   Zaoqiao
Township, Miaoli County
Yuguohuacheng Villa    No.7, Alley 150, Pingren Road, Zaoqiao Township, Miaoli
County
(Han lin shi di)   Zaoqiao Township, Miaoli County
Tengxiang Villa               Land use zone   Hillside conservation zone
Type-C building land   Residential area   Hillside conservation zone
Type-C building land               Adjacent road   Adjacent to road on one side
  Adjacent to road on one side   Adjacent to road on one side

 

 61Zhanmao Real Estate Appraisers Firm

 

 

Comparative objective   Comparative objective
7   Comparative objective
8   Comparative objective
9 Adjacent road width (m)   6   6   6               Price type   For-sale price
  For-sale price   For-sale price               Building area (Ping)   50   53  
60               Land area (Ping)   70   24   65               Floor   2.5
overground floors   2.5 overground floors   2 overground floors   No underground
floor   No underground floor   No underground floor         Total price  (ten
thousand NTD)   450   450   498               Unit price (ten thousand NTD/Ping)
  9.00   8.49   8.30

 

(3) Decision on price of appraised object planned as Imperial Garden villa zone
land:

 

In this project, comparative method and cost method-land development analysis
and calculation are adopted, and comparative price of the appraised land planned
as villa zone is NTD25,181/Ping; land development analysis price is
NTD30,700/Ping. In consideration of various factors such as data liability of
these two methods, real estate type and similarity of price formation factors,
weighted average approach is used, and weighting coefficients of land comparison
price and land development analysis price are 50% and 50% respectively. In this
way, price of the appraised land planned as villa zone is calculated as NTD28,
500/Ping and total value is NTD4, 101,990,750. Computational process is as
below:

 

Unit price of appraised land planned as Imperial Garden

 

=Comparative price of land × weight+land development analysis price × weight

 

=25,181×50%+30,700×50%

 

[tsymbol.jpg]28,500 (NTD/Ping)(price below ten thousand is rounded)

 

Total value of appraised land planned as villa zone of Imperial Garden

 

=unit price of whole base land × total area of the land

 

=28,500×143,929.50

 

=4,101,990,750(NTD)

 

 62Zhanmao Real Estate Appraisers Firm

 

 

(2) Appraisal for appraised object planned as land outside Imperial Garde villa
area:

 

1. Analysis of the appraised land outside Imperial Garden villa zone:

 

Besides lands of Imperial Garden villa zone located on western side (Zone A) and
northeastern side (Zone B) and covering an area of 475,800m2 (about 143,929.50
Ping), remaining lands of the whole appraised base are respectively planned as
Imperial Garden, Landscape Park, Forest Park and Community Park. On the premise
that club and amusement park are not planned, it’s also appropriate to directly
utilize the appraised object as park because it is now used as “Royal Golf
Country Club”, the lands are all even and daily maintenance is performed. Total
area of this zone is 1,666,670.24 m2 (about 504,167.75 Ping).

 

[tpg66.jpg]

 

 63Zhanmao Real Estate Appraisers Firm

 

  

2. Selection of appraising method:

 

Clause 14 of “Regulations for the Real Estate Appraisal Techniques” indicates:
“real estate appraiser should adopt more than two appraising methods to
calculate price of appraised object. Special situation of not being able to use
more than two appraising methods is not subject to this limitation and should be
clearly described in the appraisal report”. The appraised object in this case is
used as park, land development analysis calculation is not applicable and the
park has no operation revenue, so income method is not suitable for calculating
price of this appraised object and this report just uses comparative method.

 

3. Price appraising process:

 

(1) Appraising processes of comparative method:

 

a.With regard to price appraising processes of comparative method, this Firm
adopts percentage method to make adjustment and evaluation.

 

b.Percentage method refers to making one-by-one comparison of regional factors
and respective factors that influence differences between appraised object price
and comparative object price, and adjusting price as per percentages of
evaluated differences.

 

c.The appraisal is completed through an objective comparison of various
conditions of appraised object and comparative object.

 

d.Regarding data related with comparative object, this Firm has tried best to
make confirmation with data providers. If there is any insufficiency, it is
because verification is impossible or difficult

 

e.Comparative analysis and adjustment of appraised lands outside villa area of
Imperial Garden:

 

 64Zhanmao Real Estate Appraisers Firm

 

 

Compare differences between market cases 10, 11, 12 and the appraised land, make
analysis and computation, and then comparative price of land outside villa area
of Imperial Garden is calculated as NTD 2,998/Ping (details of comparison and
calculation process are shown in “Park Zone Land Price Comparison, Adjustment
and Calculation Sheet” ).

 

 65Zhanmao Real Estate Appraisers Firm

 

 

Comparative objects of land sale examples

 

Comparative objective   Comparative objective
10   Comparative objective
11   Comparative objective
12 Pricing date   2013/01   2013/01   2012/06               Location/mark   3
parcels: No. 97-7,97-9,706-20 of Dataoping Section, Zaoqiao Township   2
parcels: No. 398, 398-3 of Touwu Section, Touwu Township   2 parcels: No. 939-1,
939-3 of Touwu Section, Touwu Township               Land use zone  

Hillside conservation zone

Agricultural, pasture and forestry land

 

Hillside conservation zone

Agricultural & pasture land

 

Hillside conservation zone

Agricultural, pasture and forestry land

              Landform, terrain   Irregular; gentle slope   Irregular; gentle
slope   Irregular; gentle slope               Adjacent road   No adjacent road  
No adjacent road   No adjacent road               Adjacent road width (m)   -  
-   -               Land area (Ping)   1,080.83   1,709.43   2,817.79          
    Price type   Knock-down price   Knock-down price   Knock-down price        
      Total price (NTD)   3,000,000   6,000,000   8,500,000               Unit
price(NTD/Ping)   2,776   3,510   3,017               Remark   -   -   -

 

(2) Decision on price of appraised land outside Imperial Garden villa zone:

 

As per calculation result of above-described land price, comparative price of
the appraised land outside Imperial Garden villa zone is computed as
NTD2,998/Ping; in consideration of data reliability, real estate type and price
formation factor, unit price of appraised land is NTD3,000/Ping and total value
is NTD 1,510,458,650. Computational process is as below:

 

Total value of appraised land outside villa zone

 

=Unit price of land outside villa zone × total land area

 

=3,000×504,167.75

 

=1,512,503,248(NTD)

 

 66Zhanmao Real Estate Appraisers Firm

 

 

(3) Total value of the whole appraised object:

 

As per above-mentioned formula, total land value of the whole appraised object
is NTD5, 614,493,998. Computational process is as below:

 

Total value of the whole appraised land

 

=total value of villa zone land+ total value of park zone

 

=4,101,990,750+1,512,503,248

 

=5,614,493,998(NTD)

 

4.5 Real estate value of this development project calculated by DCF:

 

As per contents of “Imperial Garden Villa Resort” development plan provided by
the entrusting party, besides lands of Imperial Garden villa region located on
western side (Zone A) and northeastern side (Zone B) and covering an area of
475,800m2 (about 143,929.50 Ping), remaining 503,476.22m2-area lands of the
whole appraised base are respectively planned as Imperial Garden, Landscape
Park, Forest Park and Community Park. Imperial Garden will be opened to public
and charge admission; within the garden, various-style shopping areas, stalls
and coffee seats are provided for tourists. A club will be established at the
junction of Imperial Garden and Landscape Park, provide tourists 255 guest
rooms, one hot spring accommodation, conference center, SPA center, restaurant,
swimming pool, gym, etc.

 

[tpg70.jpg]

 

 67Zhanmao Real Estate Appraisers Firm

 

 

As per Clause 31 of “Regulations for the Real Estate Appraisal Techniques”,
discounted cash flow (DCF) is defined as below: calculate price of profitable
real estate after using a proper discount rate to convert “net income of each
period and period-end value during analysis of future discounted cash flow of
appraised object” into cash. DCF analysis is applicable to real estate
investment evaluation aimed at investment. According to Clause 32 of
“Regulations for the Real Estate Appraisal Techniques”, computing formula of DCF
analysis is as below:

n'

 

P=Σ Cake ÷(1+Y)k+Pn' ÷(1+Y)n'

 

k=1

 

Wherein:

P: income price

Cake: net income of each year

Y: discount rate

n': DCF analysis period

k:Each year period

Pn': Period-end value

 

 68Zhanmao Real Estate Appraisers Firm

 

 

 

With DCF analysis period as 10 years, this case uses income method to calculate
total real state value of this development project and obtain a result of NTD
10,079,107,782. Computational process is as below:

 

(1) Appraising conditions:

 

As per plan provided by the entrusting party, number of guest rooms of club is
planned as 255. If this number will be changed in the future, the resulting
influence on income price is beyond this Firm’s control. Please pay attention to
this.

 

(2) Calculate business income:

 

1. Sales income of Imperial Garden villa zone:

 

According to above-described cost method-land development analysis, total sales
income of Imperial Garden villa zone is NTD 7,823,782,500. This income will be
entered into account as per following percentages: presale: 20%, during
construction: 10%, post-completion sale: 50% and final house: 20%.

 

2. Estimation of guest room income:

 

(1) Decision on guest room price:

 

After a consideration of room prices of local same-level clubs, position and
future level & popularity of this project, as well as current price discount of
workday and holiday, guest room prices of different time intervals in this
project are decided as shown in following table:

 

Item  Type  Number
of rooms   Number
of days   Discount   Price (NTD)  Guest room  Deluxe room   255    261  
 Workday 50%    1,250              104    Holiday 100%    2,500  Total    
 255    365    -    - 

 

 69Zhanmao Real Estate Appraisers Firm

 

 

(2) Decision on average room rate:

 

Based on supply and demand of local tourism market, it’s estimated that average
room rate at initial stage will be 30% because brand fame and related software
&hardware equipment are not complete at that time. Along with establishment of
advertisement marketing strategy and brand recognition, average room rate is
expected to increase year by year. Through considering average room rates of
other local leisure clubs, average room rate of this project is about 60%, i.e.
steady state (adjustment of average room rate is shown in “Cash Flow Analysis
and Calculation Sheet).

 

(3) Decision on annual guest room income:

 

As described above, if the calculation is performed as per numbers of workdays
and holidays of a year, and operation benefit is exerted to 100% (i.e. room rate
of the hotel is 100%) in this case, then annual guest room income of 2016 is NTD
149,493,750. Guest room income of each year is obtained through adjustment and
calculation as per average room rate and price growth (guest room incomes of
each year are listed in “Post-Development DCF Analysis and Calculation Sheet”).
Process of computing annual guest room income of 2016 under an operation benefit
of 100% is as below:

 

Item  Type  Number
of rooms   Number of
days   Discount
(%)   Price (NTD)   Annual income
(NTD)  Guest room  Deluxe room   255    261    Workday 50%    1,250  
 83,193,750              104    Holiday 100%    2,500    66,300,000  Total    
 255    365    -    -    149,493,750 

Note: annual income=Σ(room price× discount × number of rooms × number of days)

 

 70Zhanmao Real Estate Appraisers Firm

 

 

Guest room income of each year

=Σ(room price × discount × number of rooms × number of days)× average room rate
of each year

With year 2016 as an example, guest room income is as below:

=guest room income under a room rate of 100% × annual average room rate of 2016

=149,493,750×30%

=44,848,125(NTD)

 

(4) Decision on number of guests:

 

Numbers of holidays and workdays of a year are 104 and 261 respectively. Average
number of guests is 2.5/room. When operation benefit reaches 100%, annual number
of rooms is 93,075. Annual number of guests equals “number of guests under an
operation benefit of 100%” multiplied by “annual average room rate” multiplied
by “average number of guests. Computational process” is as below:

 

Number of guests under an operation benefit of 100%

=number of hotel guest rooms × 365 days =225×365 =93,075(rooms)

Annual number of guests

=number of guests under an operation benefit of 100% × annual average room rate
× average number of guests

Estimated number of guests in 2016

 

 71Zhanmao Real Estate Appraisers Firm

 

 

=number of guests under an operation benefit of 100% × annual average room rate
× average number of guests

=93,075×30%×2.5 =69,805(persons)

 

3. Calculation of catering income:

 

This club is equipped with restaurant, annual catering income of which is
calculated as below:

 

(1)Breakfast income:

 

As per current standard of all hotels, breakfast is provided freely for common
accommodation. Therefore, breakfast income is not calculated.

 

(2) Lunch income:

For lunch price you can refer to prices of lunch sets offered at local
western-style restaurants. Lunch set is priced as about 300 NTD at ordinary
times and 350 NTD on holidays; along with price fluctuation, such price will
increase by 5% every three years. Number of people having lunch is estimated as
10% of annual lodgers. After name recognition is built, such number will rise by
1.0% yearly and reach a stable status when growth rate is 12%. Computational
process is as below:

 

Annual lunch income

=(price of lunch set at workday × proportion of workdays in a whole year+price
of holiday lunch set × proportion of holidays in a whole year)×number of guests
this year × ratio of people who have lunch this year

 



 72Zhanmao Real Estate Appraisers Firm

 



 

The following example calculates lunch income of year 2016:

Annual lunch income of 2016

 =(300×71.51%+350×28.49%)×69,805×10%

=2,193,598(NTD)

 

(3) Dinner income:

 

For dinner price you can refer to dinner sets of other local leisure halls.
Dinner set is priced as about 450 NTD at ordinary times and 500 NTD on holidays;
along with price fluctuation, such price will increase by 5% every three years.
As the club is within the amusement park, so guests will always stay here after
amusement at the park and number of people having dinner is estimated as 80% of
annual lodgers. After name recognition is built, such number will increase by 1%
year by year and reach a stable status when growth rate is 84%. Computational
process is as below:

 

Annual dinner income

=(price of dinner set at workday × proportion of workdays in a whole year+price
of holiday lunch set × proportion of holidays in a whole year)×number of guests
this year × ratio of people who have dinner this year

 

Take year 2016 as an instance to calculate dinner income:

Annual dinner income of 2016

=(450×71.51%+500×28.49%)×69,805×80%

=25,925,386(NTD)

 

 73Zhanmao Real Estate Appraisers Firm

 

 

(4) Annual catering income:

 

Annual catering income

=lunch income+dinner income

With 2016 as an example, total catering income is NTD 8,953,290. Computational
process is as below:

Catering income of 2016

=lunch income+dinner income

=2,193,598+25,925,386

=28,118,984(NTD)

 

4. Revenue from ticket sales of imperial garden amusement park:

 

Revenue of imperial garden amusement park tickets is calculated as per number of
workdays and number of holidays of a year respectively. In this case, if
operational effectiveness can be exerted to 100%, the park is expected to hold
5000 tourists and annual ticket revenue of 2016 will be NTD 93, 690, 00. Ticket
revenue of each of following years won’t be adjusted. Guest room income of each
year is computed (details of guest room income of each year are described in
“Post-Development Discounted Cash Flow Analysis and Computation Sheet”). Process
of calculating annual ticket revenue of 2016 is as below:

 

Annual ticket revenue of 2016

= (Number of tourists at ordinary days×ordinary-day ticket price × number of
ordinary days+(number of tourists on holidays ×holiday ticket price × number of
holidays)

 

 74Zhanmao Real Estate Appraisers Firm

 

 

=(200×400+100×100)×261+(300×2,000+150×500)×104

=93,690,000(NTD)

 

Item  Type  Number of
people   Number of
days   Date   Ticket price
(NTD)   Annual revenue
(NTD)     Adult ticket   400    261    Workday    200    20,880,000  Ticket    
 2,000    104    Holiday    300    62,400,000     Preferential ticket for
children   100    261    Workday    100    2,610,000         500    104  
 Holiday    150    7,800,000  Total  3,000    365    -    -    93,690,000 

 

5. Annual revenue of park consumption:

 

Income of consumption inside Imperial Garden Amusement Park is computed through
adding “annual number of people who enter the park on workdays and holidays”
plus “annual number of lodgers”. Adult and teenager’s average daily consumption
is estimated as NTD 500 and 100 respectively. Annual revenue of consumption at
Imperial Garden Amusement Park is NTD198, 912,500. Computational process is
listed in following table:

 

Item  Consumer
group  Number
(person)   Number of
days   Annual
number of 
people   Consumption
sum
(NTD)   Annual
consumption
sum
(NTD)     Adult   400    261    104,400    500    52,200,000  Park      2,000  
 104    208,000    500    104,000,000  consumption  Teenager   100    261  
 26,100    100    2,610,000         500    104    52,000    100    5,200,000    
Guest   -    -    69,805    500    34,902,500  Total      3,000    365  
 460,305    -    198,912,500 

 

 75Zhanmao Real Estate Appraisers Firm

 

 

6. Calculation of annual income of Hot Spring Accommodation:

 

An outdoor Hot Spring Accommodation is planned and the fee is NTD 250 each time.
Maximum capacity is “50 persons”. Under an assumption that operational
effectiveness reaches 100%, daily business time is 12 hours, usage time of each
person is 2 hours and utilization rate is estimated as 50%, annual revenue of
this Hot Spring Accommodation will be NTD 13,687,500. The following shows
computational process:

Annual revenue of Hot Spring Accommodation

=Hot Spring Accommodation fee ×maximum capacity × annual use hours under an
operational effectiveness of 100% × annual utilization rate

=250×50×12÷2×365×50%

=13,687,500(NTD)

 

7. Calculation of annual gross revenue:

Except sales income of Imperial Garden villa zone that is entered into account
since 2013, annual incomes of “Imperial Garden amusement park” and “Club” will
be calculated year by year since their formal operation in 2016.

 

(3) Calculate operating cost:

 

1. Accommodation cost: direct expenses related with consumptive materials,
supplies, services, room reservation and counters of Housekeeping Department. At
initial stage of operation, ratio of accommodation cost in accommodation income
is expected to be 20%; along with experience accumulation and efficiency
enhancement, this ratio is expected to decrease by 1% every three years. When it
is reduced to 18%, a steady state is achieved.

 

2. Catering cost: include cost of purchasing food or drinks sold at Catering
Department and direct expenses of restaurant, service and kitchen. Ratio of
catering cost in catering income is expected to be 30% at initial stage of
operation. Along with experience accumulation and efficiency enhancement, this
ratio is expected to be reduced to 25% and reach a stable state three years
later.

 

 76Zhanmao Real Estate Appraisers Firm

 

 

3. Hot spring accommodation cost: direct expenses related with consumptive
materials, supplies, affairs and counters. Ratio of hot spring accommodation
cost in hot spring accommodation is estimated as 40% at initial stage of
operation. Along with experience accumulation and efficiency enhancement, this
ratio is expected to be reduced to 35% and present a stable state three years
later.

 

4. Total cost of establishing Imperial Garden villa zone: this cost is
calculated as NTD2, 005,732,700 as per cost method-land development analysis. It
is allotted in accordance with construction progress: 30% will be allotted in
2013 and remaining 70% will be all allotted after completion in 2014.

 

5. Total cost of establishing Imperial Garden and Club: this cost is NTD1,
503,075,000 as per data provided by entrusting party. It is allotted in
accordance with construction progress: 50% will be allotted in 2014 and
remaining 50% will be all allotted after completion in 2015.

 

(4) Calculate operating expense:

 

1. Administrative management expense: include stationery, printing, postage fee,
property tax, design of accounting system, accounting software & hardware
purchase, real estate appraisal expense, office rental, accountant fee and
attorney fee. Administrative management expense is estimated as 5% of operating
income at initial stage of operation. Through cooperation with international
business group and performance control, this ratio is expected to decrease by 1%
three years later; when it is reduced to 4%, a steady state is presented.

 

 77Zhanmao Real Estate Appraisers Firm

 

 

2. Staff cost: salary, premium, bonus, pension, etc of all authorized personnel
of Administration Dept., Housekeeping Dept., and Catering Dept. etc under the
organizational structure. Number of authorized staff of Club and Amusement Park
is estimated as 500. Average salary of 2016 is estimated as NTD30, 000
(including labor insurance & health insurance). A one-month premium will be
offered each year. 20% of salary will be allocated to bonus and pension. Along
with increase in price index, the salary is expected to be enhanced by 5% every
three years.

 

3. Marketing and popularizing cost: advertisement fee, sample fee, social
communication fee, travel fee and transportation fee. For the sake of
establishing popularity of the Club and Amusement Park, this expenditure is
estimated as 10% of operating income at initial stage of operation and will be
paid since planning stage. Along with enhancement in fame of the Club and
Amusement Park, annual marketing and popularizing expense will become 2% of
operating income, i.e. maintaining fixed expenditure.

 

4. Operation consultant expense: money paid for cooperation with international
business group. It is fixed as 2% of operating income and will be paid since
planning stage.

 

5. Maintenance expense: a necessary expenditure of international top-class
holiday hotel, including maintenance for interior decoration, landscape design
and garden footpath. It is set as 1% of operating income. Major repair will be
performed every five years and fixed as 5% of operating income.

 

6. Energy, water and electricity expenses include electricity, lighting, gas,
fuel and water fees. This expenditure is estimated as 3% of operating income.

 

7. Other miscellaneous costs: unpredictable expenditures estimated as 3% of
operating income.

 

 78Zhanmao Real Estate Appraisers Firm

 

 

(5) Annual payable land tax:

 

Most of land use zones of this project are agricultural & pasture land, forestry
land, water conservation land and transportation land of hillside conservation
zones. As per Land Tax Act, agricultural land except type-C building land is
exempt from land tax. According to announced land price of 2013, payable land
tax of this project is NTD 8,246. Land price is announced every three years. As
this project is located at hillside conservation zone, its announced land price
won’t be adjusted in the future. Process of computing land tax in 2013 is as
below:

 

Land area
(m2)   Percentage 
(%)  

Land area

(m2)

   Announced land
price of 2013 
(NTD/m2)   Announced land
price
(NTD)   5,153.89    100.00%   5,153.89    200    824,622 

 

Annual payable land tax

=declarative total land value × land tax rate

=824,622×1% ≒8,246(NTD)

 

(6) Calculate annual payable house tax:

 

House tax is calculated through formula published by Revenue Service Office and
depreciation rate is 1%/year. House tax at the time of club completion (2016) is
NTD 1,566,417. Then, house tax will be calculated with depreciation rate as
1%/year. Computational process is as below:

 

Building
area
(m2)   Unit price 
(NTD/m2)   Depreciation
rate   Year   Street
adjustment
rate   Present tax
value
(NTD)   House tax
rate   Burden
ratio   House tax
amount
(NTD)   16,859.50    3,097    1.0%   0.0    100%   52,213,884    3.0%   100.0% 
 1,566,417 

 

(7) Calculation of annual net operating income (NOI):

 

Annual net operating income

=annual operating income - annual operating cost - annual operating expense -
land tax - house tax - major repair expense

 

 79Zhanmao Real Estate Appraisers Firm

 

 

(8) Decision on discount rate

 

Discount rate is a rate of returns expected by investor; it means that investor
must give up opportunity cost of obtaining reward from other investment,
including risk-free returns from risk-free investment and returns from risk.
Therefore, discount rate includes two main factors: risk-free interest rate and
risk premium. As per first paragraph of Clause 43 of “Regulations for the Real
Estate Appraisal Techniques”, income capitalization rate or discount rate should
be decided after considering factors such as fixed deposit interest rate,
interest rate of government bond, risk of real estate investment, currency
change and trend of changes in real estate price, choosing the most common
investment returns rate as the benchmark, observing differences between
respective characteristics of the investment and appraised object, as well as
comparing negotiability, risk, increment, difficulty in management, etc.

 

With regard to discount rate estimation, for real estate securities that have
been released publicly and have transaction value, coupon rate of real estate
securitization is often used as basic returns rate because such coupon rate is
decided by a group of professional persons in accordance with market risk.
Coupon rate of common real estate securities in current market is between 2.2%
and 2.8%. In this project, risky interest rate is 2.5%. Difficulty in management
is decided as below: management fee charged for common real estate
securitization is 1.0% of nominal value. Negotiability is set as 1.0% after a
consideration of differences between interest rates of long-term and short-term
government bonds. In this way, discount rate adopted by DCF of this project is
4.5%. As period-end disposition lasts a long term, income capitalization rate
adopted by such disposition is calculated as 5.0% through adding “DCF discount
rate of 4.5%” to “liquidity risk of 0.5%”. Computational process is as below:

 

 80Zhanmao Real Estate Appraisers Firm

 

  

Discount rate of DCF

=interest rate in consideration of risk+ risk of management
difficulty+negotiability risk

=2.5%+1.0%+1.0%

=4.5%

Income capitalization rate adopted during period-end disposition

=discount rate of DCF+negotiability risk

=4.5%+0.5%

=5.0%

 

(9) Calculate real estate income value of this development project:

As per above formulas, with operation period of appraised object set as 10
years, discounted cash flow analysis is adopted to calculate real estate income
value of this development project and the result is NTD 10,079,107,782 (details
are shown in “Development Project DCF Analysis Sheet”).

 

5. Other necessary appraisal-related items and “situations to be clarified as
per stipulations of this regulation”: no

 



 81Zhanmao Real Estate Appraisers Firm

 